 

EXECUTION COPY

 



 

  

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of July 21, 2014

 

among

 

AGREE LIMITED PARTNERSHIP,

as the Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

and

The other Lenders Party Hereto



_____________________________________________________________

 

PNC CAPITAL MARKETS LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as

Joint Lead Arrangers and Joint Book Managers for the Revolving Credit Facility,

 

PNC CAPITAL MARKETS LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as

Joint Lead Arrangers and Joint Book Managers for the New Term Loan Facility,

 

PNC CAPITAL MARKETS LLC,

as

Sole Lead Arranger and Sole Book Manager for the Existing Term Loan Facility,

 

CITIGROUP GLOBAL MARKETS INC.,

as

Syndication Agent for the Revolving Credit Facility,

 

SUNTRUST BANK,

as

 

Syndication Agent for the New Term Loan Facility,

and

BMO CAPITAL MARKETS,

as

Syndication Agent for the Existing Term Loan Facility

 



 



 

 

 

 

TABLE OF CONTENTS

  

      Page         ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1         1.01  
Defined Terms 1         Applicable Rate for Revolving Eurodollar Rate
Loans/Letter of Credit Fees 2         Applicable Rate for New Term Eurodollar
Rate Loans 3         Applicable Rate for Existing Term Eurodollar Rate Loans 3  
      1.02   Other Interpretive Provisions 29 1.03   Accounting Terms. 30 1.04  
Rounding 30 1.05   Times of Day 30 1.06   Letter of Credit Amounts 30 1.07  
Classifications of Loans and Borrowings 30         ARTICLE II. THE COMMITMENTS
AND CREDIT EXTENSIONS 31         2.01   Committed Loans 31 2.02   Borrowings,
Conversions and Continuations of Committed Loans. 32 2.03   Intentionally
Omitted. 33 2.04   Letters of Credit. 33 2.05   Swing Line Loans. 40 2.06  
Prepayments. 42 2.07   Termination or Reduction of Revolving Commitments 43 2.08
  Repayment of Loans. 44 2.09   Interest. 44 2.10   Fees 45 2.11   Computation
of Interest and Fees; Retroactive Adjustments of Applicable Rate. 45 2.12  
Evidence of Debt. 46 2.13   Payments Generally; Administrative Agent’s Clawback.
46 2.14   Sharing of Payments by Lenders 48 2.15   Extension of Revolving
Maturity Date 48 2.16   Increase in Revolving Commitments; Additional Term
Loans. 49 2.17   Cash Collateral. 50 2.18   Defaulting Lenders. 51        
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 53         3.01   Taxes. 53
3.02   Illegality 56 3.03   Inability to Determine Rates 56 3.04   Increased
Costs. 57 3.05   Compensation for Losses 58 3.06   Mitigation Obligations;
Replacement of Lenders. 59 3.07   Survival 59         ARTICLE IV. [INTENTIONALLY
OMITTED] 59         ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 59    
    5.01   Conditions of Initial Credit Extension 59 5.02   Conditions to all
Credit Extensions 61

  

i

 

 

TABLE OF CONTENTS

  

      Page         ARTICLE VI. REPRESENTATIONS AND WARRANTIES 61         6.01  
Existence, Qualification and Power 61 6.02   Authorization; No Contravention 62
6.03   Governmental Authorization; Other Consents 62 6.04   Binding Effect 62
6.05   Financial Statements; No Material Adverse Effect. 62 6.06   Litigation 62
6.07   No Default 63 6.08   Ownership of Property; Liens 63 6.09   Environmental
Compliance 63 6.10   Insurance 63 6.11   Taxes 63 6.12   ERISA Compliance. 63
6.13   Subsidiaries; Equity Interests 64 6.14   Margin Regulations; Investment
Company Act. 64 6.15   Disclosure 65 6.16   Compliance with Laws 65 6.17  
Taxpayer Identification Number 65 6.18   Anti-Money Laundering/International
Trade Law Compliance 65 6.19   Unencumbered Pool Properties 65         ARTICLE
VII. AFFIRMATIVE COVENANTS 65         7.01   Financial Statements 66 7.02  
Certificates; Other Information 66 7.03   Notices 68 7.04   Payment of
Obligations 68 7.05   Preservation of Existence, Etc. 68 7.06   Maintenance of
Properties 69 7.07   Maintenance of Insurance 69 7.08   Compliance with Laws 69
7.09   Books and Records 69 7.10   Inspection Rights 69 7.11   Use of Proceeds
69 7.12   Unencumbered Pool Properties 69 7.13   Subsidiary Guarantor
Organizational Documents 70 7.14   Additional Guarantors; Release of Guarantors.
70 7.15   Environmental Matters 71 7.16   REIT Status; New York Stock Exchange
Listing 71 7.17   Anti-Money Laundering/International Trade Law Compliance 71
7.18   Interest Rate Protection 71         ARTICLE VIII. NEGATIVE COVENANTS 72  
      8.01   [Intentionally Omitted] 72 8.02   Investments 72 8.03   Fundamental
Changes 72 8.04   Dispositions 73 8.05   Restricted Payments 73 8.06   Change in
Nature of Business 74 8.07   Transactions with Affiliates 74

ii

 

 

TABLE OF CONTENTS

   

      Page         8.08   Burdensome Agreements 74 8.09   Use of Proceeds 74
8.10   Minimum Number of Unencumbered Pool Properties 74 8.11   Industry
Concentration 74 8.12   [Intentionally Omitted] 74 8.13   Negative Pledge 74
8.14   Financial Covenants 74         ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
75         9.01   Events of Default 75 9.02   Remedies Upon Event of Default 77
9.03   Application of Funds 77         ARTICLE X. ADMINISTRATIVE AGENT 78      
  10.01   Appointment and Authority 78 10.02   Rights as a Lender 79 10.03  
Exculpatory Provisions 79 10.04   Reliance by Administrative Agent 80 10.05  
Delegation of Duties 80 10.06   Resignation of Administrative Agent 81 10.07  
Non-Reliance on Administrative Agent and Other Lenders 81 10.08   No Other
Duties, Etc. 82 10.09   Administrative Agent May File Proofs of Claim 82 10.10  
Collateral and Guaranty Matters 82 10.11   No Reliance on Administrative Agent’s
Customer Identification Program 83 10.12   Consents and Approvals 83        
ARTICLE XI. MISCELLANEOUS 84         11.01   Amendments, Etc. 84 11.02  
Notices; Effectiveness; Electronic Communication. 85 11.03   No Waiver;
Cumulative Remedies; Enforcement 87 11.04   Expenses; Indemnity; Damage Waiver.
88 11.05   Payments Set Aside 89 11.06   Successors and Assigns. 90 11.07  
Treatment of Certain Information; Confidentiality 93 11.08   Right of Setoff 94
11.09   Interest Rate Limitation 94 11.10   Counterparts; Integration;
Effectiveness 95 11.11   Survival of Representations and Warranties 95 11.12  
Severability 95 11.13   Replacement of Lenders 95 11.14   Governing Law;
Jurisdiction; Etc. 96 11.15   Waiver of Jury Trial 97 11.16   No Advisory or
Fiduciary Responsibility 97 11.17   Electronic Execution of Assignments and
Certain Other Documents 97 11.18   USA PATRIOT Act 98 11.19   ENTIRE AGREEMENT
98 11.20   Effect on Existing Term Loan Agreement. 98

 

iii

 

 

SCHEDULES

 

1.01(A) Commitments 1.01(B) Guarantors 6.05 Material Indebtedness and Other
Liabilities 6.06 Litigation 6.08 Existing Liens 6.09 Environmental Matters 6.13
Subsidiaries; Other Equity Investments; Equity Interests 6.17 Loan Parties’
Taxpayer Identification Numbers 6.19 Initial Unencumbered Pool Properties 11.02
Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

  Form of     A Committed Loan Notice B Swing Line Loan Notice C-1 Revolving
Note C-2 Swing Line Note C-3 Existing Term Note C-4 New Term Note D Compliance
Certificate E Assignment and Assumption F Unencumbered Pool Report

 

iv

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is entered into
as of July 21, 2014 by and among AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), each of the Loan Parties from time to time party
hereto, each lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and L/C Issuer, with PNC CAPITAL MARKETS
LLC and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Book
Managers for the Revolving Credit Facility, PNC CAPITAL MARKETS LLC and SUNTRUST
ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint Book Managers for the
New Term Loan Facility, PNC CAPITAL MARKETS LLC, as Sole Lead Arranger and Sole
Book Manager for the Existing Term Loan Facility, CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent for the Revolving Credit Facility, SUNTRUST BANK, as
Syndication Agent for the New Term Loan Facility, and BMO CAPITAL MARKETS, as
Syndication Agent for the Existing Term Loan Facility.

 

Certain of the Lenders and other financial institutions have made available to
the Borrower a revolving facility in the amount of $85,000,000 on the terms and
conditions contained in that certain Credit Agreement dated as of October 26,
2011 (as amended and in effect immediately prior to the date hereof, the
“Existing Revolving Credit Agreement”) by and among the Borrower, such Lenders,
certain other financial institutions, and Bank of America, N.A., as
Administrative Agent, and the other parties thereto;

 

Certain of the Lenders and other financial institutions have made available to
the Borrower a term loan facility in the amount of $35,000,000 on the terms and
conditions contained in that certain Term Loan Agreement dated as of
September 30, 2013 (as amended and in effect immediately prior to the date
hereof, the “Existing Term Loan Agreement”) by and among the Borrower, such
Lenders, certain other financial institutions, and PNC Bank, National
Association, as Administrative Agent, and the other parties thereto; and

 

The Borrower has requested that the Lenders amend and restate the Existing Term
Loan Agreement (a) to replace the Existing Revolving Credit Agreement and (b) to
make available to the Borrower credit facilities in an aggregate initial amount
of $250,000,000, which will include the existing $35,000,000 term loan facility,
a new $65,000,000 7-year term loan facility and a $150,000,000 revolving credit
facility, all on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant, and agree that the Existing Term Loan Agreement is
amended and restated in its entirety, as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.

 

“Administrative Agent” means PNC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

 

 

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Eurodollar Rate Loan” has the meaning specified in Section 3.02.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Annual Capital Expenditure Adjustment” means for all Properties, an amount
equal to (i) $0.10 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of all Properties multiplied by (iii) the
number of days in such period divided by (iv) 365.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) the aggregate
Revolving Commitments and the aggregate outstanding principal amount of the Term
Loans represented by (b) such Lender’s Revolving Commitment and the outstanding
principal amount of such Lender’s Term Loans at such time, subject to adjustment
as provided in Section 2.18. If the Revolving Commitments and the obligation of
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be the percentage (carried out to the ninth
decimal place) of the aggregate outstanding principal amount of all Committed
Loans represented by the aggregate outstanding principal amount of such Lender’s
Committed Loans.

 

“Applicable Rate” means, with respect to a given Class of Loans, the following
percentages per annum, based upon the Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):

 

For Revolving Loans:

 

      Applicable Rate            for Revolving            Eurodollar Rate  
Applicable Rate        Loans/Letter of   for Revolving  Pricing Level  Leverage
Ratio  Credit Fees   Base Rate Loans  1  < 40%   1.35%   0.35% 2  ≥ 40% but <
45%   1.45%   0.45% 3  ≥ 45% but < 50%   1.55%   0.55% 4  ≥ 50% but < 55% 
 1.70%   0.70% 5  ≥ 55%   2.00%   1.00%

 

2

 

 

 

For New Term Loans:

 

      Applicable Rate            for New Term   Applicable Rate       
Eurodollar Rate   for New Term  Pricing Level  Leverage Ratio  Loans   Base Rate
Loans  1  < 40%   1.65%   0.65% 2  ≥ 40% but < 45%   1.75%   0.75% 3  ≥ 45% but
< 50%   1.90%   0.90% 4  ≥ 50% but < 55%   2.05%   1.05% 5  ≥ 55%   2.25% 
 1.25%

 

 For Existing Term Loans:

 

      Applicable Rate   Applicable Rate        for Existing   for Existing    
   Term Eurodollar   Term Base Rate  Pricing Level  Leverage Ratio  Rate Loans  
Loans  1  < 40%   1.65%   0.65% 2  ≥ 40% but < 50%   1.85%   0.85% 5  ≥ 50% 
 2.25%   1.25%

  

Any increase or decrease in the Applicable Rates resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 5 in the case of
Revolving Loans and New Term Loans, and Pricing Level 3 in the case of Existing
Term Loans, shall apply as of the fifth Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate in effect as of the Closing Date shall be determined based upon
Pricing Level 1 in the case of all Classes of Loans.

 

3

 

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.18. If
the Revolving Commitments and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Revolving Commitments have expired, then the Applicable Revolving Percentage of
each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” mean PNC Capital Markets LLC and Citigroup Global Markets Inc., in
their capacity as joint lead arrangers and joint book managers for the Revolving
Credit Facility, PNC Capital Markets LLC and SunTrust Robinson Humphrey, Inc.,
in their capacity as joint lead arrangers and joint book managers for the New
Term Loan Facility, and PNC Capital Markets LLC, in its capacity as sole lead
arranger and sole book manager for the Existing Term Loan Facility.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Maturity Date, (b) the date of termination of
the Revolving Commitments pursuant to Section 2.07, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
pursuant to Section 9.02 and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the interest rate per annum in effect for such day
announced from time to time by PNC at the Administrative Agent’s Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (b) the Federal Funds Open
Rate plus 0.5%, and (c) the Daily Eurodollar Rate plus 1%, so long as the Daily
Eurodollar Rate is offered, ascertainable and not unlawful.

 

4

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial lenders are authorized or required to be closed for business in
Pittsburgh, Pennsylvania and if such day relates to any Eurodollar Rate Loan,
means any such day that is also a day on which dealings are carried on in the
London interbank market.

 

“Capitalization Rate” means (i) 7.25% for any single or multiple tenant
buildings leased to tenants all of which have Investment Grade Ratings, but only
to the extent that all such tenants maintain Investment Grade Ratings; and (ii)
8.50% for all other properties.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Revolving Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Revolving Lenders to fund participations in respect of either thereof (as the
context may require), cash or deposit account balances or, if the L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or a United States
Governmental Authority, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

5

 

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)          the Parent fails at any time to own, directly or indirectly, at
least 75% of the Equity Interests of the Borrower, free and clear of all Liens;
or

 

(d)          the Borrower fails at any time to own, directly or indirectly, 99%
of the Equity Interests of each other Loan Party, free and clear of all Liens.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Existing
Term Loans or New Term Loans, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment or a New Term Loan Commitment and (c) a
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Revolving Commitment or a New Term Loan Commitment.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” means a Revolving Loan or a Term Loan.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

6

 

 

“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains (a) restrictions on Contractual Obligations of the
types set forth in Section 8.08, (b) restrictions on activities of Subsidiaries
of the types referred to in clause (b) of the definition of Eligible Property
and (c) a negative pledge and restrictions of the type referred to in clause (d)
of the definition of Eligible Property, in each case, that are not more
restrictive than the corresponding provisions of this Agreement.

 

“Compliance Certificate” means a certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Parent
substantially in the form of Exhibit D.

 

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) with respect to a multi-tenant Property, the time
that such Property has an occupancy rate of greater than seventy-five percent
(75%) from tenants occupying such Property and paying rent, or (B) one hundred
eighty (180) days after completion of construction or renovation of such
Property or (C) with respect to a single-tenant Property, rent commences from
the tenant occupying such Property, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means (a) the Borrower, each of the Borrower’s Subsidiaries and
each Guarantor and (b) each Person that, directly or indirectly, is in control
of a Person described in clause (a) above. For purposes of this definition,
control of a Person means the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Daily Eurodollar Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Eurodollar Reserve Percentage. The Daily Eurodollar Rate shall be
adjusted with respect to any Base Rate Loan on and as of the effective date of
any change in the Eurodollar Reserve Percentage. The Administrative Agent shall
give prompt notice to the Borrower of the Daily Eurodollar Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

7

 

 

“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Outstanding Amount of all Revolving Loans and all L/C Obligations on
such date, divided by (b) the Revolving Commitments on such date.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans that are Revolving Loans
plus (iii) 3.0% per annum; provided, however, that with respect to the principal
of a Class of Loans, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Class
of Loans plus 3.0% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 3.0% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in writing to the Administrative Agent that it will comply with its funding
obligations, (d) has assigned all or any portion of its Commitments or Term
Loans, as applicable, in breach of Section 11.06, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

8

 

 

“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any non
recurring or extraordinary gains and losses for such period, (ii) any income or
gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and 11.06(b)(v) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (exclusive of any unexercised extension options)
of 40 years or more from the date of the Facility documentation; (b) the right
of the lessee to mortgage and encumber its interest in the leased property, and
to amend the terms of any such mortgage or encumbrance, in each case, without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) acceptable transferability of the
lessee’s interest under such lease, including ability to sublease;
(e) acceptable limitations on the use of the leased property; and (f) clearly
determinable rental payment terms which in no event contain profit participation
rights.

 

“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:

 

(a)          such Property must be a retail property and owned in fee simple, or
leased under an Eligible Ground Lease, entirely by the Borrower or a Subsidiary
Guarantor;

 

(b)          the Loan Party that owns or leases such Property must be
wholly-owned, directly or indirectly, by the Borrower (or be a Subsidiary of the
Borrower that is controlled exclusively by the Borrower and/or one or more
wholly-owned Subsidiaries of the Borrower, including control over operating
activities of such Subsidiary and the ability of such Subsidiary to dispose of,
pledge or otherwise encumber assets, incur, repay and prepay debt, provide
guarantees and pay dividends and distributions in each case without any
requirement for the consent of any other party or entity other than the Lenders
as required hereunder; provided that restrictions on the foregoing activities
may also be provided in a Comparable Credit Facility);

 

(c)          the Loan Party that owns or leases such Property and such Property
itself must be located in the United States;

 

9

 

 

(d)          neither such Property, nor if such Property is owned by a
Subsidiary of the Borrower, any of the Parent’s or the Borrower’s direct or
indirect ownership in such Subsidiary, may be subject to any Liens (other than
Permitted Liens (excluding Liens of the type described in clause (f) of the
definition of “Permitted Liens”)), negative pledges and/or encumbrances or any
restrictions on the ability of the relevant Loan Party to transfer or encumber
such Property or income therefrom, or ownership interests in such Subsidiary, or
proceeds of such property or ownership interests (other than the negative pledge
and restrictions hereunder and a negative pledge and restrictions set forth in
the loan documents with respect to any other Comparable Credit Facility);

 

(e)          such Property may not be subject to title, survey, environmental or
other defects, except for title, survey, environmental or other defects that do
not materially detract from the value of such Property or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(f)          the Loan Party that owns or leases such Property may not incur or
otherwise be liable for any Indebtedness other than the Obligations, trade
payables and other Indebtedness permitted to be incurred by Loan Parties
hereunder; and

 

(g)          the Loan Party that owns or leases such Property must satisfy the
requirements of Section 7.14(a).

 

If a Property which the Borrower wants to have included as an Eligible Property
does not satisfy the requirements of an Eligible Property, then the Borrower
shall so notify the Administrative Agent in writing and shall provide to the
Administrative Agent a description of all the above-listed criteria that such
Property does not meet, historical operating statements and such other Property
level diligence materials as the Administrative Agent may reasonably request.
The Administrative Agent shall promptly make available to each Lender the items
delivered by the Borrower pursuant to the preceding sentence and request that
the Lenders determine whether such Property shall be included as an Eligible
Property. No later than 10 Business Days after the date on which a Lender has
been provided with such request and all of such items, such Lender shall notify
the Administrative Agent in writing whether or not such Lender approves that
such Property be included as an Eligible Property (which approval shall not be
unreasonably withheld, conditioned or delayed). If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have not approved
of the inclusion of such Property as an Eligible Property. If the Required
Lenders have approved such Property being included as an Eligible Property, then
such Property shall become an Eligible Property.

 

“Engagement Letters” means (a) the letter dated August 14, 2013, among the
Borrower, the Administrative Agent and PNC Capital Markets LLC and (b) the
letter dated June 24, 2014, among the Borrower, the Administrative Agent and PNC
Capital Markets LLC.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

10

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (b) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether or not
waived, or any filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code or Section 303 of ERISA with respect to any Plan,
or that such filing may be made, or any determination that any Plan is, or is
reasonably expected to be, in at-risk status under Title IV of ERISA; (c) any
incurrence by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to any
Plan or Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (d) any institution of proceedings, or the occurrence of
an event or condition which would reasonably be expected to constitute grounds
for the institution of proceedings by the PBGC, under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;
(e) any incurrence by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (f) any receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (g) engaging in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Code or Section 406 of ERISA; or (h) any filing of a
notice of intent to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

 

11

 

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Loans for an Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum): (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Eurodollar Rate Loan and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)); by (ii) a number equal to 1.00 minus the
Eurodollar Reserve Percentage. The Eurodollar Rate shall be adjusted with
respect to any Eurodollar Rate Loan that is outstanding on the effective date of
any change in the Eurodollar Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the Eurodollar
Rate as determined or adjusted in accordance herewith, which determination shall
be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, as of any day the percentage in effect on
such day as prescribed by the FRB (or any successor) for determining the maximum
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurodollar Liabilities”).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower (i) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (ii) that is prohibited from Guaranteeing the Indebtedness
of the Borrower, in each case, pursuant to (x) any document, instrument, or
agreement evidencing or that will evidence such Secured Indebtedness or (y) any
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) any Subsidiary that is not a
wholly-owned Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
11.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or 3.01(c) and
(e) any U.S. federal withholding taxes imposed by FATCA.

 

12

 

 

“Existing Revolving Credit Agreement” has the meaning specified in the second
introductory paragraph hereof.

 

“Existing Term Lender” means a Lender holding any Existing Term Loans.

 

“Existing Term Loan” has the meaning specified in Section 2.01(c).

 

“Existing Term Loan Agreement” has the meaning specified in the third
introductory paragraph hereof.

 

“Existing Term Loan Borrowing” means a borrowing consisting of simultaneous
Existing Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period.

 

“Existing Term Loan Facility” shall mean the extensions of credit made hereunder
by Lenders holding Existing Term Loans.

 

“Existing Term Loan Maturity Date” means September 29, 2020; provided, however,
that if such date is not a Business Day, the Existing Term Loan Maturity Date
shall be the immediately preceding Business Day.

 

“Existing Term Note” means a promissory note made by the Borrower in favor of an
Existing Term Lender evidencing the Existing Term Loan made by such Lender,
substantially in the form of Exhibit C-3.

 

“Extension Option” has the meaning specified in Section 2.15.

 

“Facility” means, individually, each of the Term Loan Facilities and the
Revolving Credit Facility and the Term Loan Facilities and the Revolving Credit
Facility are collectively referred to herein as the “Facilities”.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

 

13

 

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any, plus (d) the Consolidated Group’s pro rata share of the above attributable
to interests in Unconsolidated Affiliates, all for the most recently ended
period of four fiscal quarters.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Revolving Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Percentage of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group’s net income (or loss), plus depreciation,
amortization and impairment charges on depreciable real estate assets and after
adjustments for unconsolidated partnerships and joint ventures as hereafter
provided. Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Borrower’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) non-cash charges, or (v) non-recurring charges.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

14

 

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. The term “Guarantee” shall not include limited guaranties
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to non-recourse liability.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors. The initial Guarantors are listed
on Schedule 1.01(B).

 

“Guaranty” means the Guaranty executed by each by the Parent and each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means a Subsidiary the fair market value of whose assets
is less than $10,000.

 

“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

15

 

 

(a)          all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)          all direct or contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations;

 

(c)          net obligations under any Swap Contract;

 

(d)          all obligations to pay the deferred purchase price of property or
services;

 

(e)          capital leases, Synthetic Lease Obligations and Synthetic Debt;

 

(f)          all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference, plus accrued and unpaid dividends;

 

(g)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property (including indebtedness arising under conditional sales or other
title retention agreements) whether or not such indebtedness has been assumed by
the grantor of the Lien or is limited in recourse; and

 

(h)          all Guarantees in respect of any of the foregoing (except for
Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability).

 

For all purposes hereof, Indebtedness shall include the Consolidated Group’s pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Revolving Maturity Date” has the meaning specified in Section 2.15.

 

“Interest Expense” means, without duplication, total interest expense of the
Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates), all for
the most recently ended period of four fiscal quarters.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for such Class of Loans; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date for such Class of Loans.

 

16

 

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or such other period as the Administrative Agent in its sole
discretion may allow the Borrower to select; provided, that such period is
available from all of the Lenders), as selected by the Borrower in the
applicable Committed Loan Notice; provided, that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period for Loans of a given Class shall extend beyond
the Maturity Date for such Class.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, and
(ii) Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

17

 

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means PNC in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Revolving Maturity Date then in effect; provided that if a Letter of Credit is
Cash Collateralized in accordance with Section 2.17 at least 30 days prior to
the Revolving Maturity Date, the Letter of Credit Expiration Date may be up to
one (1) year after the Revolving Maturity Date.

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

“Letter of Credit Sublimit” means an amount equal to Ten Million Dollars
($10,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Commitments.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means a Revolving Loan, a Term Loan and/or a Swing Line Loan, as the
context shall require.

 

18

 

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Engagement Letters, and the
Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower and its Subsidiaries, taken as a whole; (B) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of the Borrower and the Loan Parties
taken as a whole to perform their obligations under any Loan Documents; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.

 

“Material Subsidiary” means one or more Subsidiaries, individually or in the
aggregate, having assets equal to or greater than $30,000,000 in value.

 

“Maturity Date” means (a) with respect to Revolving Loans, the Revolving
Maturity Date, (b) with respect to the Existing Term Loans, the Existing Term
Loan Maturity Date and (c) with respect to the New Term Loans, the New Term Loan
Maturity Date.

 

“Metropolitan Statistical Area” means a Metropolitan Statistical Area as listed
in Budget Bulletin No. 09-01 issued by the Executive Office of the President of
the United States of America, Office of Management and Budget.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such subsidiary
during such period, except that the Parent’s equity in any net loss of any such
subsidiary for such period shall be included in determining Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a subsidiary of the Parent,
such subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso), and (d) rental or other
income from (i) any lease in respect of real property to tenants in any
proceedings under any Debtor Relief Laws during the subject period that was not
paid on the date rent was due to be paid by such tenant taking into account any
applicable grace or cure period provided for by the terms of such lease,
(ii) any lease in respect of real property to tenants in any proceedings under
any Debtor Relief Laws that did not physically occupy such real property during
the entirety of such period, and (iii) any leases in respect of real property to
tenants, which leases have been rejected in any proceeding under Debtor Relief
Laws during the subject period. To the extent that more than ten (10%) of Net
Income would be attributable to any rental or other income received from tenants
in any proceedings under any Debtor Relief Laws, the Net Income of which is not
already excluded in determining the Net Income under the immediately clause (d),
such excess shall be excluded from the Net Income.

 

19

 

 

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases in
respect of such real property to tenants, which leases have been rejected in any
proceeding under Debtor Relief Laws during the subject period), plus (b) the
aggregate gross revenues from any ground leases, minus (c) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such real property during such period (including accruals for real estate taxes
and insurance and an amount equal to the greater of (x) 3% of rents and (y)
actual management fees paid in cash, but excluding capital expenditures, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP minus (d) the Annual Capital Expenditure Adjustment.

 

“New Term Lender” means a Lender having a New Term Loan Commitment, or if the
New Term Loan Commitments have terminated, holding any New Term Loans.

 

“New Term Loan” has the meaning specified in Section 2.01(b).

 

“New Term Loan Borrowing” means a borrowing consisting of simultaneous New Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the New Lenders pursuant to Section
2.01(b).

 

“New Term Loan Commitment” means, as to each New Term Lender, its obligation to
make a New Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 1.01(A) as
its “New Term Loan Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As used herein,
“New Term Loan Commitments” shall refer to the aggregate New Term Loan
Commitments of the New Lenders.

 

“New Term Loan Facility” shall mean the extensions of credit made hereunder by
Lenders holding a New Term Loan Commitment.

 

“New Term Loan Maturity Date” means July 21, 2021; provided, however, that if
such date is not a Business Day, the New Term Loan Maturity Date shall be the
immediately preceding Business Day.

 

“New Term Note” means a promissory note made by the Borrower in favor of a New
Term Lender evidencing the New Term Loan made by such Lender, substantially in
the form of Exhibit C-4.

 

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to nonrecourse liability) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

20

 

 

“Non-U.S. Plan” shall mean any plan, fund (including any superannuation fund) or
other similar program established, contributed to (regardless of whether through
direct contributions or through employee withholding) or maintained outside the
United States by the Borrower or one or more of its Subsidiaries primarily for
the benefit of employees of the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement, or payments to be made upon termination of employment, and which
plan is not subject to ERISA or the Code.

 

“Note” means a Revolving Note, a Term Note or a Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. For the avoidance of doubt,
“Obligations” shall not include any obligations or liabilities under any Swap
Contract.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Open
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

“Parent” means Agree Realty Corporation, a Maryland corporation.

 

21

 

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) 95% of Funds From Operations, calculated on a trailing twelve month basis,
and (ii) the amount of Restricted Payments required to be paid by the Parent in
order for it to (x) maintain its REIT status for federal or state income tax
purposes and (y) avoid the payment of federal or state income or excise tax;
provided, however that (1) during an Event of Default under Section 9.01(a),
Restricted Payments by the Parent shall only be permitted up to the minimum
amount needed to maintain the REIT status as a REIT for federal and state income
tax purposes, and (2) notwithstanding the preceding clause (1), no Restricted
Payments will be permitted following acceleration of amounts owing hereunder or
during the existence of an Event of Default under Section 9.01(h).

 

“Permitted Liens” means, with respect to any asset or property of a Person:

 

(a)          Liens for taxes, assessments, charges and levies imposed by any
Governmental Authority (excluding any Lien imposed under ERISA or pursuant to
any Environmental Laws), in each case, not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(c)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)          easements, rights-of-way, restrictions, leases, occupancy
agreements and other similar encumbrances arising in the ordinary course of
business affecting real property which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

 

(f)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(j).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

22

 

 

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) maintained or contributed to by the Borrower or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or may have
an obligation to contribute, and each such plan that is subject to Title IV of
ERISA for the five-year period immediately following the latest date on which
the Borrower or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Platform” has the meaning specified in Section 7.02.

 

“PNC” means PNC Bank, National Association and its successors.

 

“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.

 

“Property Owners” means, collectively, each Subsidiary which owns an
Unencumbered Pool Property, and “Property Owner” means any one of the Property
Owners.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the “Published Rate” shall be the eurodollar rate for a
one-month period as published for such Business Day in another publication
determined by the Administrative Agent.)

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness for borrowed money (other than any
Credit Extension) in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is to any Loan Party.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Compliance Event” means that any Covered Entity, or in the case of a
Shareholder Covered Entity, a Responsible Officer of either the Borrower or the
Parent obtains actual knowledge that such Shareholder Covered Entity, becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

23

 

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Class Lenders” means, with respect to any Class of Lenders as of any
date of determination, Lenders of such Class having at least 66-2/3% of the
aggregate amount of the Commitments of such Class, or in the case of Existing
Term Lenders or if the Commitments of such Class have been terminated pursuant
to Section 9.02 or otherwise, Lenders of such Class holding in the aggregate at
least 66-2/3% of (a) in the case of Revolving Lenders, the aggregate Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and (b) in
the case of Term Lenders of a Class, the aggregate outstanding principal amount
of the Term Loan of such Class; provided that the Revolving Commitment of, the
Revolving Outstandings held or deemed held by, and the Term Loans of, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the aggregate amount of the Revolving Commitments and the
aggregate outstanding principal amount of the Term Loans or, if the Revolving
Commitments have been terminated pursuant to Section 9.02 or otherwise, Lenders
holding in the aggregate at least 66-2/3% of the aggregate Revolving
Outstandings and the aggregate outstanding principal amount of the Term Loans
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Revolving
Commitment of, the Revolving Outstandings held or deemed held by, and the Term
Loans of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, chairman of the board,
chief financial officer or president, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the stockholders, partners or members
of Borrower, Parent or any Subsidiary (or the equivalent Person thereof).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(A) as its “Revolving Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Facility” means the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.

 

24

 

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01(a).

 

“Revolving Maturity Date” means the earliest of (a) July 21, 2018 (as such date
may be extended pursuant to Section 2.15), (b) the date on which the Revolving
Commitments are terminated pursuant to Section 2.07 or 9.02 or otherwise and (c)
the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise); provided, that, in each case, if such date is not a Business Day,
the Revolving Maturity Date shall be the immediately preceding Business Day.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Lender, substantially
in the form of Exhibit C-1.

 

“Revolving Outstandings” means, as of any date of determination, the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and all L/C
Obligations as of such date.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.

 

“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien.

 

“Shareholder Covered Entity” means any Person that is a Covered Person solely
because such Person owns Equity Interests in the Parent.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

 

25

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, as of any date, a Subsidiary of the Borrower that
is a party to the Guaranty.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means PNC in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing the Swing Line Loans, substantially in the form of
Exhibit C-2.

 

“Swing Line Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000). The Swing Line Sublimit is part of, and not in addition to, the
Revolving Commitments.

 

26

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP, minus (b) all intangible assets on a consolidated basis determined in
accordance with GAAP plus (c) all depreciation determined in accordance with
GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means an Existing Term Lender or a New Term Lender.

 

“Term Loan” has an Existing Term Loan or a New Term Loan.

 

“Term Loan Borrowing” an Existing Term Loan Borrowing or a New Term Loan
Borrowing

 

“Term Loan Facility” means the Existing Term Loan Facility or the New Term Loan
Facility.

 

“Term Note” means an Existing Term Note or a New Term Note.

 

“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1) Net Operating
Income for the most recently ended period of four fiscal quarters from all real
property assets owned by the Consolidated Group for such entire period
(excluding Net Operating Income attributable to real property assets disposed of
during such period), divided by (2) the Capitalization Rate, plus (b) the
aggregate acquisition cost of all owned real property assets owned by the
Consolidated Group for less than four fiscal quarters, plus (c) the aggregate
book value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group, plus
(d) the Consolidated Group’s pro rata share of the foregoing items and
components attributable to interests in Unconsolidated Affiliates.

 

“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.

 

“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.

 

“Type” when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

 

“Unconsolidated Affiliate” means an affiliate of the Parent whose financial
statements are not required to be consolidated with the financial statements of
the Parent in accordance with GAAP.

 

“Unencumbered Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the Unencumbered Pool NOI divided by the Capitalization
Rate.

 

27

 

 

“Unencumbered Pool NOI” means, at any time with respect to an Unencumbered Pool
Property, the Net Operating Income from such Property for the fiscal quarter
most recently ended multiplied by four. For the avoidance of doubt, the Net
Operating Income of a Property that has been owned or leased by a Person for
less than one fiscal quarter will be included in calculating Unencumbered Pool
NOI as if such Property was owned by such Person for the then most recent fiscal
quarter. For the avoidance of doubt, the Net Operating Income of a Property that
was sold by a Person within the fiscal quarter will be excluded in calculating
Unencumbered Pool NOI. For the purposes of calculating the aggregate
Unencumbered Pool NOI of all Unencumbered Pool Properties:

 

(a)          no single Property may account for greater than fifteen (15%) of
the aggregate Unencumbered Pool NOI, with any excess over such limit being
deducted from the aggregate Unencumbered Pool NOI;

 

(b)          no more than twenty-five (25%) of the aggregate Unencumbered Pool
NOI may be in respect of Unencumbered Pool Properties that are located in any
one Metropolitan Statistical Area, with any excess over such limit being
deducted from the aggregate Unencumbered Pool NOI;

 

(c)          no more than seventy-five percent (75%) of the aggregate
Unencumbered Pool NOI may be in respect of single tenant facilities that have a
tenant without an Investment Grade Rating, with any excess over such limit being
excluded from the aggregate Unencumbered Pool NOI;

 

(d)          no more than ten (10%) of the aggregate Unencumbered Pool NOI may
be from a single tenant without an Investment Grade Rating and no more than
twenty-five (25%) of the aggregate Unencumbered Pool NOI may be from a single
tenant with an Investment Grade Rating, with any excess over such limits being
deducted from the aggregate Unencumbered Pool NOI;

 

(e)          to the extent that more than ten (10%) of the aggregate
Unencumbered Pool NOI would be attributable to any rental or other income
received from tenants in any proceedings under any Debtor Relief Laws, the Net
Operating Income of which is not excluded in determining the Net Operating
Income for such Property, such excess shall be excluded from the aggregate
Unencumbered Pool NOI; and

 

(f)          if the aggregate occupancy rate (determined with respect to tenants
in actual occupancy and paying rent) of all Properties included as Unencumbered
Pool Properties would be less than eighty-five percent (85%), Borrower shall
exclude from the determination of the Unencumbered Pool NOI one or more of such
Unencumbered Pool Properties as may be necessary for such aggregate occupancy
rate to equal or exceed eighty-five percent (85%); and

 

(g)          to the extent that more than fifteen (15%) of the aggregate
Unencumbered Pool NOI would be attributable to Properties leased under Eligible
Ground Leases, such excess shall be excluded from the aggregate Unencumbered
Pool NOI.

 

“Unencumbered Pool Property” means an Eligible Property that pursuant to the
terms of this Agreement is permitted to be included in determinations of
Unencumbered Pool NOI and Unencumbered Asset Value.

 

“Unencumbered Pool Report” means a report in substantially the form of Exhibit F
(or such other form approved by Administrative Agent) certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower.

 

28

 

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Unsecured Indebtedness” means all Indebtedness which is not secured by a lien
on any property.

 

“Unsecured Interest Expense” means, as of any given date, Interest Expense of
any of the Parent and its Subsidiaries with respect to Indebtedness that is not
Secured Indebtedness.

 

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

Daily Usage  Unused Rate  <50%   0.25% ≥50%   0.20%

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

29

 

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03       Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04       Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.07       Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan”, “Existing Term Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Rate
Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Rate
Loan” or “Existing Term Base Rate Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Base Rate
Borrowing”) or by Class and Type (e.g. “Revolving Base Rate Borrowing”).

 

30

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       Committed Loans.

 

(a)          Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Revolving
Outstandings shall not exceed the aggregate amount of the Revolving Commitments,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may, with respect to Revolving Loans, borrow under this Section 2.01,
prepay under Section 2.06, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)          New Term Loans. Subject to the terms and conditions set forth
herein, each New Term Loan Lender severally agrees to make a loan (each such
loan, a “New Term Loan”) to the Borrower on the Closing Date in a principal
amount equal to such Lender’s New Term Loan Commitment. Upon a New Term Lender
making its New Term Loan, the New Term Loan Commitment of such Term Lender shall
terminate. Any portion of a New Term Loan made under this Section 2.01(b) and
repaid or prepaid may not be reborrowed. New Term Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein. Additional New Term Loans
may be made in accordance with Section 2.16(b).

 

(c)          Existing Term Loans. Pursuant to the Existing Term Loan Agreement,
each Lender set forth on Schedule 1.01(A) having a principal amount set forth
opposite such Lender’s name on such Schedule under the heading “Existing Term
Loan” made a loan (an “Existing Term Loan”) to the Borrower, the aggregate
outstanding principal amount of which on the Closing Date is set forth on such
Schedule. The Term Loan Commitments (as defined in the Existing Term Loan
Agreement) have terminated and the Existing Term Lenders have no obligation to
make any additional Existing Term Loans. Any portion of an Existing Term Loan
that is repaid or prepaid may not be reborrowed. Existing Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. Additional
Existing Term Loans may be made in accordance with Section 2.16(b).

 

31

 

 

2.02       Borrowings, Conversions and Continuations of Committed Loans.

 

(a)          Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
must be given in writing. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) one Business Day prior to the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans of a Class shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.04(c)
and 2.05(c), each Borrowing of or conversion to Base Rate Loans of a Class shall
be in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Revolving Borrowing or New Term Loan Borrowing, a conversion of
Committed Loans of a Class from one Type to the other, or a continuation of
Eurodollar Rate Loans of a Class, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type and Class of Committed Loans to be borrowed or the Type
to which existing Committed Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then, so long as no Default exists at the time of such making, the applicable
Loans shall be made as, continued as, or converted to, Eurodollar Rate Loans
having an Interest Period of one month; provided, however, that if a Default
exists at the time of such making, continuation or conversion, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)          Following receipt of a Committed Loan Notice with respect to a
Class of Loans, the Administrative Agent shall promptly notify each Lender of
such Class of the amount of its share of the Loans of such Class requested
thereby, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the
applicable Class of the details of any automatic conversion to Eurodollar Rate
Loans having an Interest Period of one month described in the preceding
subsection. In the case of a Committed Borrowing of a given Class, each Lender
of such Class shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of PNC with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans of a Class may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Class Lenders for such Class.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the applicable Class of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans of a Class upon determination of such interest
rate. At any time that Base Rate Loans of a Class are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of such Class of
any change in PNC’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 9 Interest Periods in
effect with respect to each Class of Committed Loans.

 

32

 

 

2.03       Intentionally Omitted.

 

2.04       Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Revolving Outstandings shall not exceed the aggregate amount of the
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)         The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)         the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance (subject to Section 2.04(b)(ii));
or

 

(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.

 

(iii)        The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

33

 

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount of less than
$50,000;

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)         any Revolving Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
such Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion, or

 

(F)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)        The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

34

 

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Class Lenders of Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(iii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

 

35

 

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Revolving Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Commitments and the conditions set forth in Section
5.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)         Each Revolving Lender shall upon any notice pursuant to Section
2.04(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.04(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan which is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

 

(iv)        Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

36

 

 

(v)         Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will promptly
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

37

 

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuer. Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

38

 

 

(g)          Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.

 

(h)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Eurodollar Rate
Loans times the daily amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Applicable Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.18(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, the
Administrative Agent may, and upon the request of the Required Class Lenders of
Revolving Lenders shall, while any Event of Default exists, require that all
Letter of Credit Fees accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum equal to
one-eighth of one-percent (0.125%), computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

39

 

 

(j)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.05       Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.05, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Revolving Outstandings shall not exceed the Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Revolving Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment; and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.05, prepay under Section
2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Revolving
Percentage times the amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which must be given in writing. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.05(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

40

 

 

(c)          Refinancing of Swing Line Loans.

 

(i)          The Swing Line Lender at any time in its sole discretion may
request (but in any event shall request within five Business Days of the date on
which a Swing Line Loan has been made), on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Revolving Loan which is a Base Rate Loan in an amount equal
to such Lender’s Applicable Revolving Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 5.02. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan which is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Borrowing in accordance with Section 2.05(c)(i), the request for a
Revolving Loan which is a Base Rate Loan submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment
in respect of such participation.

 

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

41

 

 

(d)          Repayment of Participations.

 

(i)          At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Overnight Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Revolving Loan which is a Base Rate
Loan or risk participation pursuant to this Section 2.05 to refinance such
Lender’s Applicable Revolving Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Percentage shall be solely for the account
of the Swing Line Lender.

 

(f)           Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.06       Prepayments.

 

(a)          Except as otherwise provided in subsections (d) and (e) below and
subject to Section 3.05, the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment (including any prepayment premium to be paid pursuant to the
immediately following subsection (d) or (e)) and the Class and Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of each applicable Class of its receipt of each such notice,
and of the amount of such prepayment payable to such Lender. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.18, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)          The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

42

 

 

(c)          If for any reason the Revolving Outstandings at any time exceed the
aggregate amount of the Revolving Commitments then in effect, the Borrower shall
within one (1) Business Day after notice from the Administrative Agent prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate in an amount
equal to such excess. Each such prepayment shall be applied as follows: first,
to the Committed Loans and Swing Line Loans until paid in full and second, to
Cash Collateralize the L/C Obligations.

 

(d)          During the periods set forth below, the Borrower may only prepay
the New Term Loans, in whole or in part, at the prices (expressed as percentages
of the principal amount of the New Term Loans to be prepaid) set forth below,
plus accrued and unpaid interest, if any, to the date of prepayment:

 

Period  Percentage  Closing Date to and including July 21, 2015   102% July 22,
2015 to and including July 21, 2016   101% On or after July 22, 2016   100%

 

(e)          During the periods set forth below, the Borrower may only prepay
the Existing Term Loans, in whole or in part, at the prices (expressed as
percentages of the principal amount of the Existing Term Loans to be prepaid)
set forth below, plus accrued and unpaid interest, if any, to the date of
prepayment:

 

Period  Percentage  Closing Date to and including September 29, 2014   103%
September 30, 2014 to and including September 29, 2015   102% September 30, 2015
to and including September 29, 2016   101% On or after September 30, 2016   100%

  

(f)          The Borrower and the Term Lenders acknowledge and agree that the
amounts payable by the Borrower in connection with the prepayment of the Term
Loans as provided in subsection (d) and (e) above, are a reasonable calculation
of the Term Lenders’ lost profits in view of the difficulties and impracticality
of determining actual damages resulting from the prepayment of the Term Loans.
For the avoidance of doubt, the prepayment premiums set forth in this Section
shall be in addition to, and not in lieu of, any prepayment premiums required in
connection with any prepayments made under and pursuant to any Master Agreement
then in effect.

 

2.07       Termination or Reduction of Revolving Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Commitments, or
from time to time permanently reduce the Revolving Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Revolving Outstandings would
exceed the Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Revolving Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Commitments. Any reduction of the
Revolving Commitments shall be applied to the Revolving Commitment of each
Revolving Lender according to its Applicable Revolving Percentage. All fees
accrued until the effective date of any termination of the Revolving Commitments
shall be paid on the effective date of such termination.

 

43

 

 

2.08       Repayment of Loans.

 

(a)          The Borrower shall repay to the Lenders of a given Class on the
Maturity Date for such Class the aggregate principal amount of Committed Loans
of such Class outstanding on such date, together with all accrued but unpaid
interest, fees and all other sums due with respect thereto.

 

(b)          The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the Revolving Maturity Date, together with all accrued but unpaid interest, fees
and all other sums due with respect thereto.

 

2.09       Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan of a Class shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such Class
of Loans; (ii) each Base Rate Loan of a Class shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such Class of
Loans; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Base Rate Loans.

 

(b)          (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)        If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)       While any Event of Default exists pursuant to Section 9.01(a)(i) or
(h), the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)       The Administrative Agent may, and upon the request of the Required
Lenders shall, while any other Event of Default exists, require the Borrower to
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(v)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

44

 

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.10       Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.04:

 

(a)          Unused Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, an unused fee equal to the Unused Rate times the actual daily amount
by which the Revolving Commitments exceed the sum of (i) the Outstanding Amount
of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.18. The unused fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The unused fee shall be
calculated quarterly in arrears, and if there is any change in the Daily Usage
during any quarter, the actual daily amount shall be computed and multiplied by
the Unused Rate separately for each period during such quarter that such Unused
Rate was in effect.

 

(b)          Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts (i) fees in the amounts
and at the times specified in the Engagement Letters and (ii) such other fees as
shall have been separately agreed upon in writing in the amounts and at the
times specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.11       Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.04(c)(iii), 2.04(h) or 2.09(b) or under Article IX. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

45

 

 

2.12       Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender of a Class made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note of such Class, which shall
evidence such Lender’s Loans of such Class in addition to such accounts or
records. Each Lender may attach schedules to any of its Notes and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in subsection
(a), each Revolving Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.13       Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its applicable share as provided herein of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)          (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans of the applicable Class. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Committed Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

46

 

 

(ii)          Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be prima facie evidence of
the amount due.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(c).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

47

 

 

2.14       Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans of such
Class made by it, or in the case of a Revolving Lender, the participations in
L/C Obligations or in Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans, and if
applicable, subparticipations in L/C Obligations and Swing Line Loans, of the
other Lenders of such Class, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Committed Loans and other
amounts owing them; provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.15       Extension of Revolving Maturity Date. Subject to the provisions of
this Section 2.15, the Borrower shall have the option to extend the Revolving
Maturity Date then in effect hereunder (the “Initial Revolving Maturity Date”),
for an additional one (1) year from the Initial Revolving Maturity Date (the
“Extension Option”), subject to the satisfaction of each of the following
conditions:

 

(i)          At least thirty (30) days and not more than ninety (90) days prior
to the Initial Revolving Maturity Date the Borrower shall notify the
Administrative Agent of its exercise of the Extension Option;

 

(ii)         As of the date of the Borrower’s request to exercise the Extension
Option and as of the Initial Revolving Maturity Date no Default shall have
occurred and be continuing, provided that if such Default requires the giving of
notice by the Administrative Agent in accordance with Section 9.01, such notice
shall have been given;

 

(iii)        The Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Initial Revolving Maturity Date
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
extension (such certification to confirm that such resolutions remain in effect
and have not been modified since the adoption thereof) and (ii) in the case of
the Borrower, certifying that, before and after giving effect to such extension,
(A) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct on and as of the Initial Revolving Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 7.01, and (B) no
Default exists;

 

48

 

 

(iv)        The Borrower shall deliver to the Administrative Agent a Compliance
Certificate setting forth in reasonable detail the calculations required to show
that the Loan Parties are in compliance with the terms of this Agreement;

 

(v)         No later than the Initial Revolving Maturity Date the Borrower shall
have paid to the Administrative Agent (for the pro rata benefit of the Revolving
Lenders) an extension fee in the amount of 0.15% of the then-current Revolving
Commitments; and

 

(vi)        The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) incurred by the Administrative Agent in connection with such
extension.

 

2.16       Increase in Revolving Commitments; Additional Term Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
during the period beginning on the Closing Date to but excluding the date that
is six (6) months prior to (x) the Revolving Maturity Date to request an
increase in the Revolving Commitment and (y) the Maturity Date of a Class of
Term Loans to request additional Term Loans of such Class, in each case, by
providing written notice to the Administrative Agent (an “Increase Request”);
provided, however, that after giving effect to any such increases, the aggregate
amount of the Revolving Commitments shall not exceed $250,000,000, the aggregate
amount of the New Term Loans shall not exceed $75,000,000 and the aggregate
amount of the Existing Term Loans shall not exceed $70,000,000. Each such
Increase Request must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments or Term Loans, as applicable,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase in Revolving Commitments or the Term Loans, as
applicable, and the allocations of the increase in the Revolving Commitments or
the Term Loans, as applicable, among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. Promptly after delivery
of the Increase Request to the Administrative Agent, the Borrower shall enter
into an engagement letter with the Administrative Agent and the Arrangers for
the applicable Facility governing, among other things, the syndication of such
increase in the Revolving Commitments or the Term Loans, as applicable, and
which shall include, among other things, the fees of the Lenders and the
Administrative Agent with respect to such Increase Request. Any additional
Revolving Commitments or Term Loans of a Class made pursuant to this Section
shall be regarded as Revolving Commitments or Term Loans of the same Class, as
applicable, hereunder and accordingly shall have the same maturity date as, bear
interest at the same rates as, and otherwise be subject to the same terms and
conditions of, the Loans of such Facility outstanding hereunder at the time such
additional Revolving Commitments or Term Loans, as applicable, are made. No
Lender shall be obligated in any way whatsoever to increase its Revolving
Commitment or the principal amount of its Term Loans or provide a new Revolving
Commitment or Term Loan, as applicable, and any new Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee.

 

49

 

 

(b)          Effecting the increase of the Revolving Commitments and/or Term
Loans under this Section is subject to the following conditions precedent: (x)
no Default shall be in existence on the effective date of such increase or would
result from such proposed increase or from the application of the proceeds
thereof, (y) the representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the effective date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section, the representations and warranties contained in
clauses (a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01, and (z) the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of the Borrower or Guarantor,
as applicable, of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase and (B) all corporate and other necessary
action taken by each Guarantor authorizing the guaranty of such increase;
(ii) an opinion of counsel to the Borrower and the Guarantors, and addressed to
the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Required Lenders, in form and content similar to the opinion
provided to the Administrative Agent and the Lenders pursuant to Section
5.01(a)(v) or such other form acceptable to the Administrative Agent, and
(iii) to the extent requested, new Notes executed by the Borrower, payable to
any new Lenders and replacement Notes executed by the Borrower, payable to any
existing Lenders increasing the amount of their Revolving Commitment or the
principal amount of their Term Loans, as applicable. Any Lender receiving such a
replacement Note shall promptly return to the Borrower the Note that was
replaced. In connection with any increase in the Revolving Commitments or
additional Term Loans made pursuant to this Section 2.16, any Lender becoming a
party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request. The Borrower shall pay such fees to the
Administrative Agent, for its own account and for the benefit of the Lenders
providing such additional Revolving Commitments, as determined at the time of
such increase.

 

(c)          If in connection with an Increase Request, a new Revolving Lender
becomes a party to this Agreement or any existing Revolving Lender is increasing
its Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Applicable Revolving Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments after giving effect
to the requested increase of Revolving Commitments) of any outstanding Revolving
Loans, by making available to the Administrative Agent for the account of such
other Revolving Lenders, in same day funds, an amount equal to the portion of
the outstanding principal amount of such Revolving Loans to be purchased by such
Lender. The Borrower shall pay to the Revolving Lenders amounts payable, if any,
to such Revolving Lenders under Section 3.05 as a result of any resulting
prepayment of any such Revolving Loans.

 

(d)          This Section shall supersede any provisions in Section 2.14 or
11.01 to the contrary.

 

2.17       Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Revolving Lender that is a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).

 

50

 

 



(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at PNC. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 9.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.18        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.

 

51

 

 

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent or requested by
the L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan or Letter of Credit; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, in the case
of a Defaulting Lender that is a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Class of Loans or L/C Borrowings in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Class of Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.18(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees. A Defaulting Lender that is a Revolving Lender (x)
shall not be entitled to receive any unused fee pursuant to Section 2.10(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and the Borrower shall (A)
be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

 

(iv)        Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender that is a
Revolving Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender that is a Revolving Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.04 and 2.05, the “Applicable Revolving Percentage” of each such non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each such non-Defaulting Lender to acquire, refinance or fund participations
in Letters of Credit and Swing Line Loans shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Lender.

 

52

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
and solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swing Line Lender and the L/C Issuer, agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders of the applicable Class (without giving effect
to Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)         If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

53

 

 

(c)          Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)         Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)          Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original, or if acceptable to the recipient a certified copy, of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)          Status of Lenders; Tax Documentation. (i) Each Lender shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

54

 

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)         executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(II)        executed originals of Internal Revenue Service Form W-8ECI,

 

(III)       executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)        Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

55

 

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market (each an “Affected Eurodollar Rate Loan”), then (a)
such Lender shall promptly give written notice of such circumstances to the
Borrower through the Administrative Agent, which notice shall be withdrawn
whenever such circumstances no longer exist, (b) the obligation of such Lender
hereunder to make Affected Eurodollar Rate Loans, continue Affected Eurodollar
Rate Loans as such and to convert a Base Rate Loan to an Affected Eurodollar
Rate Loan shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for such Lender to make or maintain such Affected Eurodollar
Rate Loans, such Lender shall then have a commitment only to make a Base Rate
Loan when an Affected Eurodollar Rate Loan is requested, and (c) such Lender’s
Loans of a Class then outstanding as Affected Eurodollar Rate Loans, if any,
shall be converted automatically to Base Rate Loans of the same Class on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by Law. If any such conversion
or prepayment of an Affected Eurodollar Rate Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 3.05.

 

3.03         Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

56

 

 

3.04       Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement referred to in the definition of
“Eurodollar Reserve Percentage”);

 

(ii)         subject any Lender or the L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

57

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05       Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

58

 

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.

 

3.07       Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments, repayment of all Obligations
hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV. [INTENTIONALLY OMITTED]

 

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01       Conditions of Initial Credit Extension. The effectiveness of this
Agreement, the amendment and restatement of the Existing Term Loan Agreement and
the obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder are all subject to satisfaction of the following conditions
precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)          executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)         a Note of a given Class executed by the Borrower in favor of each
Lender of such Class requesting a Note;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in its state of organization and
each other jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

59

 

 

(v)         a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders may reasonably request;
provided, however, that opinions with respect to Loan Parties (other than the
Parent and the Borrower) that are not organized in the States of Delaware,
Maryland and Michigan (other than enforceability opinions with respect to any
Loan Document to which such Loan Party is a party which will not be from the
jurisdiction of formation unless otherwise requested below), will be required
only if requested by the Administrative Agent, in its sole discretion, with the
understanding that enforceability opinions will be required with respect to any
Loan Document to which such Loan Party is a party, which if the Administrative
Agent has not requested other opinions in addition to enforceability, may be
subject to necessary assumptions to avoid the requirement of having opinions
from the jurisdiction of formation of such Loan Parties;

 

(vi)        a certificate of a Responsible Officer of the Parent either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)       a certificate signed by a Responsible Officer of the Parent
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since December
31, 2013 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(viii)      a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on March 31, 2014, signed by a Responsible
Officer of the Borrower;

 

(ix)         a duly completed Unencumbered Pool Report as of the Closing Date,
signed by a Responsible Officer of the Borrower;

 

(x)          evidence that the Existing Revolving Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens, if any,
securing obligations under the Existing Revolving Credit Agreement have been or
concurrently with the Closing Date are being released; and

 

(xi)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)          The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of any Loan Party, threatened in any court or
before any arbitrator or governmental authority related to the Loan that could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Any fees required to be paid on or before the Closing Date shall
have been paid.

 

60

 

 

(d)          Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
clauses (a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.01.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and 5.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

6.01         Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

61

 

 

6.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03         Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

6.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

6.05         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated March 31, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Parent and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 6.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Parent and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

 

(c)          Since December 31, 2013, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. Each of the Parent and Borrower is
Solvent, and each of the Loan Parties and the other Subsidiaries considered on a
consolidated basis are Solvent.

 

6.06         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect , and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 6.06.

 

62

 

 

6.07         No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

6.08         Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens and Liens set
forth on Schedule 6.08.

 

6.09         Environmental Compliance. The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 6.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.10         Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies, none of which are
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Loan Party operates, subject to such self-insurance reasonably acceptable to the
Administrative Agent.

 

6.11         Taxes. The Borrower and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

6.12       ERISA Compliance.

 

(a)          Each Plan is in substantial compliance in form and operation with
its terms and with ERISA and the Code (including the Code provisions compliance
with which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations. Each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes, or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would adversely
affect the issuance of a favorable determination letter or otherwise adversely
affect such qualification).

 

63

 

 

(b)          No ERISA Event has occurred or is reasonably expected to occur.
None of the Borrower, any of its Subsidiaries or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has, within any of the five
(5) calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make, contributions to any
Multiemployer Plan.

 

(c)          There are no actions, suits or claims pending against or involving
a Plan (other than routine claims for benefits) or, to the best knowledge of the
Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to result in liability to the Borrower or any of its Subsidiaries.
The Borrower, each of its Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan. No Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA.

 

(d)          None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions.

 

(e)          Each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

 

6.13         Subsidiaries; Equity Interests. The Parent and Borrower have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
6.13 as of the date of this Agreement, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party in the amounts specified on Part (a)
of Schedule 6.13 free and clear of all Liens (other than Permitted Liens and
Liens set forth on Schedule 6.08). Neither Parent nor Borrower has any direct or
indirect Equity Interests in any other Person other than those specifically
disclosed in Part (b) of Schedule 6.13 as of the date of this Agreement. All of
the outstanding Equity Interests in each Property Owner have been validly
issued, are fully paid and nonassessable and are owned by the applicable holders
in the amounts specified on Part (c) of Schedule 6.13 free and clear of all
Liens (other than Liens in favor of Administrative Agent).

 

6.14       Margin Regulations; Investment Company Act.

 

(a)          None of the Loan Parties is engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

64

 

 

(b)          None of the Loan Parties, any Person Controlling the Borrower, or
any other Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.15       Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of their Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

6.16         Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

6.17         Taxpayer Identification Number. Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 6.17.

 

6.18         Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity is a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (c)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law. In
the case of a Shareholder Covered Entity, the representations in this Section
shall be limited to the actual knowledge of the Responsible Officers of each of
the Borrower and the Parent.

 

6.19         Unencumbered Pool Properties. As of the Closing Date, the initial
Unencumbered Pool Properties are set forth on Schedule 6.19. Each of the
Properties included in calculations of Unencumbered Asset Value and Unencumbered
Pool NOI satisfies all of the requirements contained in the definition of
Eligible Property (or if such Property was approved as an Eligible Property
pursuant to the last paragraph of the definition of such term, such Property
satisfies the requirements to be an Eligible Property that such Property
satisfied at the time it was so approved).

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each
Subsidiary to:

 

65

 

 

7.01       Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders and prepared consistent with past practices:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)          as soon as available, but in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
7.02(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02         Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or e-mail and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Unencumbered Pool Report (which
delivery may, unless Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or e-mail and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(c)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;

 

66

 

 

(d)          after the same are available, and promptly after request by the
Administrative Agent or any Lender, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)          within ninety (90) days after request by the Administrative Agent
or any Lender, an annual budget for each of the Properties;

 

(f)          to the extent applicable, promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
Parent or Borrower pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)          promptly, and in any event within five (5) Business Days after
receipt thereof by Parent or Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party unless restricted from doing so by such agency; and

 

(h)          promptly, such additional reasonable and customary information
regarding the business, financial or corporate affairs of Parent or Borrower or
any Unencumbered Pool Property, or compliance with the terms of the Loan
Documents, as Administrative Agent or any Lender may from time to time
reasonably request, to the extent such information is in a Loan Party’s
possession or control.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

67

 

 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Arrangers will make available to the Lenders and L/C Issuer materials and/or
information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent, Borrower or
their Affiliates, or the respective Equity Interests of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ Equity Interests. Parent and Borrower hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed
to have authorized Administrative Agent, Arrangers, L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

7.03       Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(c)          of the occurrence of any ERISA Event; and

 

(d)          of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

7.05         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.03 or 8.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

68

 

 

7.06         Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.07         Maintenance of Insurance. Maintain, or cause to be maintained, with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons or as may be required
by Law, taking into consideration tenants that carry insurance in lieu of that
normally carried by owners of similar Property or self-insure in lieu of such
insurance.

 

7.08         Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.09         Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.10         Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower (after the occurrence of and
during the continuance of an Event of Default) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

7.11         Use of Proceeds. Use (a) the proceeds of the initial Credit
Extensions to repay in full all outstanding Indebtedness under the Existing
Revolving Credit Agreement and (b) the proceeds of any other Credit Extensions
for general corporate purposes and all other lawful purposes including for debt
repayment, working capital, capital expenditures, and acquisitions, new
construction, redevelopment, renovations, expansions, tenant improvement costs,
joint ventures, note purchases, and construction primarily associated with
income producing, retail properties, but not in contravention of any Law or of
any Loan Document.

 

7.12         Unencumbered Pool Properties. Except where the failure to comply
with any of the following would not have a Material Adverse Effect, each of
Parent and Borrower shall cause each other Loan Party and use commercially
reasonable efforts to cause the applicable tenant, to:

 

69

 

 

(a)          pay all real estate and personal property taxes, assessments, water
rates or sewer rents, maintenance charges, impositions, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Unencumbered Pool Property, now or hereafter levied
or assessed or imposed against any Unencumbered Pool Property or any part
thereof (except those which are being contested in good faith by appropriate
proceedings diligently conducted);

 

(b)          promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Unencumbered Pool Property (except those which are being contested in
good faith by appropriate proceedings diligently conducted), and in any event
never permit to be created or exist in respect of any Unencumbered Pool Property
or any part thereof any other or additional Lien or security interest other than
Permitted Liens ;

 

(c)          operate the Unencumbered Pool Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Loan Party’s prudent business judgment; and

 

(d)          cause each other Loan Party to, to the extent owned and controlled
by a Loan Party, preserve, protect, renew, extend and retain all material rights
and privileges granted for or applicable to each Unencumbered Pool Property.

 

7.13         Subsidiary Guarantor Organizational Documents. Each of Parent and
Borrower shall, and shall cause each other Subsidiary Guarantor to, at its
expense, maintain the Organization Documents of each Subsidiary Guarantor in
full force and effect, without any cancellation, termination, amendment,
supplement, or other modification of such Organization Documents, except as
explicitly required by their terms (as in effect on the date hereof), except for
amendments, supplements, or other modifications that do not adversely affect the
interests of the Lenders in any material respect.

 

7.14       Additional Guarantors; Release of Guarantors.

 

(a)          No later than the date the Borrower is required to deliver a
Compliance Certificate pursuant to Section 7.02(a) with respect to a fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter of a fiscal
year) during which (x) a Person became a Subsidiary (other than an Excluded
Subsidiary or an Immaterial Subsidiary), (y) an Excluded Subsidiary ceased to be
subject to the restriction which prevented it from becoming a Guarantor on the
Closing Date or pursuant to this Section or (z) the value of the assets of an
Immaterial Subsidiary precluded it from continuing to qualify as an Immaterial
Subsidiary, the Borrower shall cause such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty (or such other document as the Administrative Agent shall deem
appropriate for such purpose) each of the following in form and substance
satisfactory to the Administrative Agent: (i) a counterpart of the Guaranty or
such other document as the Administrative Agent may deem appropriate for such
purpose executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iii) through (v) of Section 5.01(a) if such
Subsidiary had been a Subsidiary on the Agreement Date; provided, however, the
requirement for delivery of a legal opinion referred to in Section 5.01(a)(v)
shall only apply to a Subsidiary to which $15,000,000 or more of Total Asset
Value is attributable.

 

70

 

 

(b)          The Borrower may notify the Administrative Agent in writing that a
Guarantor (other than the Parent) is to be released from the Guaranty, and
following receipt of such notice the Administrative Agent shall release such
Guarantor from the Guaranty, so long as: (i) upon its release from the Guaranty
such Subsidiary will either become an Excluded Subsidiary or an Immaterial
Subsidiary or shall cease to be a Subsidiary of the Borrower, in each case, as a
result of a transaction permitted hereunder; (ii) no Default shall then be in
existence or would occur as a result of such release, including without
limitation; (iii) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of such release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date); and (iv) the Administrative Agent shall
have received such written notice at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such notice shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Upon the Borrower’s written request, the
Administrative Agent shall execute such documents as the Borrower may reasonably
request (and at the expense of the Borrower) to evidence the release of a
Guarantor from the Guaranty.

 

7.15         Environmental Matters. Comply and cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Loan Parties shall use commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects. The Loan Parties shall promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply in all material respects with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties, each as required under
Environmental Laws. The Loan Parties shall promptly take all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.

 

7.16         REIT Status; New York Stock Exchange Listing. The Parent shall at
all times (i) maintain its REIT status, and (ii) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States.

 

7.17         Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity will become a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law;
or (d) use the Term Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay the
Obligations will not be derived from any unlawful activity. Each Covered Entity
shall comply with all Anti-Terrorism Laws. The Borrower shall promptly notify
the Administrative Agent in writing upon the occurrence of a Reportable
Compliance Event. The first, second and fourth sentences of this Section shall
not apply to Shareholder Covered Entities.

 

7.18         Interest Rate Protection. As promptly as practicable, and in any
event no later than 60 days after the Closing Date, the Borrower will enter
into, and maintain in effect, one or more interest rate swaps, interest rate
“cap” or “collar” agreements or other similar Swap Contracts which effectively
limit the Borrower’s exposure to variable interest rate risk in respect of an
aggregate notional amount at least equal to the outstanding principal amount of
the Term Loans of each Class and for a period ending no earlier than the
Maturity Date for such Class (giving effect to any existing Master Agreement,
schedules and trade confirmations and to any forward starting interest rate
swaps).

 

71

 

 

ARTICLE VIII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

 

8.01       [Intentionally Omitted]

 

8.02       Investments. Make any Investments, except:

 

(a)          Investments in the form of cash or cash equivalents;

 

(b)          Investments existing on the date hereof and set forth on Schedule
6.13;

 

(c)          advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)          Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
located within the United States, provided in each case the Investments held by
Borrower or Subsidiary are in accordance with the provisions of this Section
8.02 other than this Section 8.02(d);

 

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(f)          Investments in unimproved land holdings not to at any time exceed
five percent (5%) of Total Asset Value;

 

(g)          Investments in mortgages, mezzanine loans and notes receivable not
to at any time exceed ten percent (10%) of Total Asset Value;

 

(h)          Investments in Construction in Progress not to at any time exceed
fifteen percent (15%) of Total Asset Value;

 

(i)          Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed ten percent (10%) of Total Asset Value; and

 

(j)          Investments in Real Property assets that are not retail Properties
not to at any time exceed ten percent (10%) of Total Asset Value.

 

Determinations of whether an Investment in an asset is permitted will be made
after giving effect to the subject Investment. Investments pursuant to clauses
(f) through (j) above in the aggregate will not exceed twenty-five percent (25%)
of Total Asset Value.

 

8.03         Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

72

 

 

(a)          any Loan Party (other Parent or Borrower) may merge with (i) Parent
or Borrower; provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person; provided that, if such Loan Party owns an Unencumbered Pool Property and
is not the surviving entity, then such Property shall cease to be an
Unencumbered Pool Property;

 

(b)          any Loan Party (other than Parent or Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c)          any Loan Party may Dispose of a Property owned by such Loan Party
in the ordinary course of business and for fair value; provided that if such
Property is a Unencumbered Pool Property, then such Property shall cease to be
an Unencumbered Pool Property;

 

(d)          Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in Section
8.14 below after giving effect to such transaction, and Borrower obtains the
prior written consent in writing of the Required Lenders in their sole
discretion; and

 

(e)          a Subsidiary that is not (and is not required to be) a Loan Party
may liquidate or otherwise dissolve, provided that immediately prior to any such
liquidation or dissolution and immediately thereafter and after giving effect
thereto, no Default is or would be in existence.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04       Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          any other Dispositions of Properties or other assets in an arm’s
length transaction; provided that the Borrower and the Parent will remain in pro
forma compliance with the covenants set forth in Section 8.14 after giving
effect to such transaction; and

 

(d)          leases and subleases of Properties, as lessor or sublessor (as the
case may be), in the ordinary course of business.

 

8.05       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

73

 

 

(a)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, each Subsidiary
may make Restricted Payments to Parent, Borrower, and any other Person that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, any Loan Party may
declare and make dividend payments or other distributions payable solely in the
common Equity Interests or other Equity Interests of such Loan Party including
(i) “cashless exercises” of options granted under any share option plan adopted
by Parent, (ii) distributions of rights or equity securities under any rights
plan adopted by Borrower or Parent, and (iii) distributions (or effect stock
splits or reverse stock splits) with respect to its Equity Interests payable
solely in additional shares of its Equity Interests;

 

(c)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, Borrower, Parent
and each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common Equity Interests or other Equity Interests; and

 

(d)          Parent may and Borrower may make any Permitted Distributions.

 

8.06         Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

8.07         Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of a Loan Party, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to such Loan Party as would be obtainable by such Loan Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

 

8.08         Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or any Comparable Credit Facility)
that (a) limits the ability (i) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on any Unencumbered Pool Properties (other than
Permitted Liens).

 

8.09         Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

8.10         Minimum Number of Unencumbered Pool Properties. Without the prior
written consent of Required Lenders allow there to be less than twenty (20)
Unencumbered Pool Properties.

 

8.11         Industry Concentration. Not permit more than 20% (or 40% in the
case of retail drug stores and pharmacies) of annualized base rents of the Loan
Parties and their Subsidiaries for any twelve (12) month period to be
attributable to any one industry type.

 

8.12         [Intentionally Omitted] .

 

8.13         Negative Pledge. Not permit the incurrence of any Indebtedness
(other than the Credit Extensions) secured by any Lien granted by a Loan Party
on any Unencumbered Pool Property.

 

8.14        Financial Covenants. Not, directly or indirectly, permit:

 

(a)          Maximum Leverage Ratio. Total Indebtedness to exceed 60% of Total
Asset Value at any time.

 

74

 

 

(b)          Maximum Secured Leverage Ratio. Total Secured Indebtedness to
exceed 40% of Total Asset Value at any time.

 

(c)          Minimum Tangible Net Worth. Tangible Net Worth at any time to be
less than the sum of (i) $240,998,541 plus (ii) an amount equal to seventy-five
percent (75%) of net equity proceeds received by the Parent after March 31, 2014
(other than proceeds received in connection with any dividend reinvestment
program).

 

(d)          Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted EBITDA
to Fixed Charges to be less than 1.50 to 1.0 at any time.

 

(e)          Maximum Secured Recourse Indebtedness. Total Indebtedness that is
Secured Recourse Indebtedness to be in excess of fifteen percent (15%) of Total
Asset Value at any time.

 

(f)          Maximum Unencumbered Leverage Ratio. Total Indebtedness that is
Unsecured Indebtedness to exceed sixty percent (60%) of Unencumbered Asset Value
at any time.

 

(g)          Minimum Unsecured Interest Expense Ratio. The ratio of Unencumbered
Pool NOI to Unsecured Interest Expense to be less than 2.00 to 1.00 at any time.

 

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)          Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05,
7.10, 7.11, 7.14, 7.16, 7.17, 7.18 or Article VIII (other than Section 8.14(f)
and 8.14(g)); or

 

(c)          Unencumbered Pool Covenant Compliance. The Borrower fails to
perform or observe any term, covenant or agreement contained in Section 8.14(f)
or 8.14(g) and such failure continues for 10 days; or

 

(d)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsections (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days, or such longer period of time as is reasonably
necessary to cure such failure, provided that the Loan Party has commenced and
is diligently prosecuting the cure of such failure and cures it within an
additional 30 day period; or

 

(e)          Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 6.18 is or becomes false or
misleading at any time; or

 

(f)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

75

 

 

(g)          Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after taking into account any applicable
grace or cure periods in respect of any (a) Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000, or (b) Non-Recourse Indebtedness having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
described in subsections (a) or (b), above, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $5,000,000; or

 

(h)          Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(i)          Inability to Pay Debts; Attachment. (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(j)          Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

76

 

 

 

(k)          ERISA. (i) An ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000, (ii) there is
or arises Unfunded Pension Liability for all Plans (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$5,000,000, or (iii) there is or arises any Withdrawal Liability as regards the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000; or

 

(l)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(m)          Change of Control. There occurs any Change of Control; or

 

(n)          REIT Status of Parent. Parent ceases to be treated as a REIT.

 

9.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing and after giving effect to all applicable notice and cure periods,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default described in
Section 9.01(h) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

9.03         Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

 

77

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings, interest
on other Obligations and prepayment premiums payable to the Term Lenders under
Section 2.06(d) or (e), ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and Obligations under Swap Contracts
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

ARTICLE X. ADMINISTRATIVE AGENT

 

10.01         Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. Without limiting the generality of the foregoing, the use of the
term “agent” or other similar terms in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

78

 

 

10.02         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The Lenders acknowledge
that, as a result of engaging in such businesses, the Administrative Agent or
its Affiliates may (a) receive information regarding the Loan Parties or any of
their Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or their Affiliates) in connection with
other transactions or business and shall be under no obligation to provide such
information to the Lenders, and (b) accept fees and other consideration from the
Loan Parties for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

10.03       Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any of the other Loan Documents unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by the Administrative Agent by reason of taking or
continuing to take any such action. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until notice describing such Default
and stating that such notice is a “notice of default” is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

79

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. No claim may be made by any Lender, the L/C Issuer, the
Administrative Agent, or any of their Related Parties against the Administrative
Agent, any Lender, the L/C Issuer or any of their Related Parties, or any of
them, for any special, indirect or consequential damages or, to the fullest
extent permitted by Law, for any punitive damages in respect of any claim or
cause of action (whether based on contract, tort, statutory liability, or any
other ground) based on, arising out of or related to any Loan Document or the
transactions contemplated hereby or any act, omission or event occurring in
connection therewith, including the negotiation, documentation, administration
or collection of the Loans, and the Administrative Agent and each Lender hereby
waives, releases and agrees never to sue upon any claim for any such damages,
whether such claim now exists or hereafter arises and whether or not it is now
known or suspected to exist in its favor. Each Lender hereby agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent and
each of its Related Parties shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any of the Loan Parties that may come into the possession of
the Administrative Agent or any of its Related Parties.

 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender or the L/C Issuer whether in respect of any Loan, any fees or any other
amounts due to the Lenders or the L/C Issuer under this Agreement. In the event
an error in computing any amount payable to any Lender or the L/C Issuer is
made, the Administrative Agent, the Borrower and each affected Lender shall,
forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Open Rate.

 

10.04         Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

80

 

 

10.06       Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time, and at the request of the
Required Lenders as a result of Administrative Agent’s gross negligence or
willful misconduct in performing its duties under this Agreement shall, give
notice of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(b)          Any resignation by PNC as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07         Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender and the L/C Issuer expressly acknowledges
that the Administrative Agent has not made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.

 

81

 

 

10.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Syndication Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

10.09         Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 11.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10         Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 11.01,
if approved, authorized or ratified in writing by all Lenders;

 

82

 

 

(b)          [reserved]; and

 

(c)          to release any Subsidiary Guarantor from its obligations under the
Guaranty if such release is permitted under Section 7.14(b).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.

 

10.11         No Reliance on Administrative Agent’s Customer Identification
Program. Each of the Lenders and the L/C Issuer acknowledges and agrees that
neither such Person, nor any of its Affiliates, participants or assignees, may
rely on the Administrative Agent to carry out such ’Person’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 CFR 1020.220
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification procedures, (ii) any recordkeeping, (iii)
comparisons with government lists, (iv) customer notices or (v) other procedures
required under the CIP Regulations or such other Anti-Terrorism Law.

 

10.12         Consents and Approvals. All communications from the Administrative
Agent to all of the Lenders or Lenders of one or more Classes requesting such
Lenders’ determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to each applicable Lender, (b) shall be accompanied
by a description of the matter or time as to which such determination, approval,
consent or disapproval is requested, or shall advise each such Lender where such
matter or item may be inspected, or shall otherwise describe the matter or issue
to be resolved, (c) shall include, if reasonably requested by a Lender and to
the extent not previously provided to such Lender, written materials and an
overview of any other information provided to the Administrative Agent by the
Loan Parties in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof. Each Lender shall reply promptly, but in any event within
10 Business Days after receipt of any such request from the Administrative Agent
(the “Lender Reply Period”). Unless a Lender shall give written notice to the
Administrative Agent that it objects to the recommendation or determination of
the Administrative Agent (together with a written explanation of the reasons
behind such objection) within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such recommendation or determination;
provided, that such deemed consent shall not apply to the amendments, waivers
and consents set forth in subsections (a) through (h) of the proviso included in
the first sentence of Section 11.01. With respect to decisions requiring the
approval of the Required Lenders, Required Class Lenders of a Class of Lenders
or all Lenders, the Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all applicable Lenders and upon receiving the required approval or consent
shall follow the course of action or determination of the Required Lenders or
the Required Class Lenders of such Class of Lenders (and each nonresponding
Lender shall be deemed to have concurred with such recommended course of action)
or all Lenders, as the case may be.

 

83

 

 

ARTICLE XI. MISCELLANEOUS

 

11.01         Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)          waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that (x) only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate and
(y) only the consent of the Required Class Lenders of Revolving Lenders shall be
necessary to waive any obligation of the Borrower to pay Letter of Credit Fees
at the Default Rate;

 

(e)          change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, however, the definition of the term “Required
Class Lenders” as it relates to a particular Class of Lenders and the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, may, solely with respect
to such Class of Lenders, may be amended, waived or modified with the consent of
each Lender in such Class;

 

(g)          release any collateral without the written consent of each Lender,
except to the extent the release of such collateral is permitted pursuant to
Section 10.10 or otherwise permitted pursuant to the terms of this Agreement (in
which case such release may be made by Administrative Agent acting alone); or

 

84

 

 

(h)          release any Guarantor without the written consent of each Lender,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.10 or otherwise permitted pursuant to the terms of this Agreement (in
which case such release may be made by the Administrative Agent acting alone);
and

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) an
Engagement Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; (v) any term of this Agreement
or of any other Loan Document relating solely to the rights or obligations of
the Lenders of a particular Class, and not Lenders of any other Class, may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Required Class Lenders for such Class of
Lenders (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is a party thereto); and (vi) while any Term
Loans remain outstanding, no amendment, waiver or consent shall amend, modify or
waive (A) Section 5.02 or any other provision of this Agreement or any other
Loan Document if the effect of such amendment, modification or waiver is to (1)
require the Revolving Lenders to make Revolving Loans, (2) require the L/C
Issuer to issue Letters of Credit or (3) require the Swing Line Lender to make
Swing Line Loans, in each case, when such Lenders or the L/C Issuer would not
otherwise be required to do so, (B) the amount of the Swing Line Sublimit or
(C) the Letter of Credit Sublimit, in each case, without the prior written
consent of the Required Class Lenders of the Revolving Lenders. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a Commitment
of any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

11.02       Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

85

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

86

 

 

(d)          Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
written notice to the Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of a Responsible
Officer of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03         No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

87

 

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit).

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

88

 

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05         Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

89

 

 

11.06     Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans of a given Class at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of a given Class of Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (x) apply to rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Line Loans
and (y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

90

 

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Commitment in respect of such Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

 

(C)         the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and

 

(D)         the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and, in the case of a Defaulting Lender that is a Revolving Lender,
participations in Letters of Credit and Swing Line Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

91

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

92

 

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time PNC
assigns all of its Commitment and Loans pursuant to subsection (b) above, PNC
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of PNC as
L/C Issuer or Swing Line Lender, as the case may be. If PNC resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Revolving Lenders to make
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If PNC resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

 

11.07         Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16 or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

93

 

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

11.08         Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09         Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

94

 

 

11.10         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11         Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12         Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13         Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

95

 

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14         Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF
LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

(b)          SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

96

 

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16         No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower , each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to the Borrower, any other Loan Party any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17         Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

97

 

 

11.18         USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names, addresses and taxpayer
identification numbers of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the Patriot Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

11.19         ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20         Effect on Existing Term Loan Agreement.

 

(a)          Existing Term Loan Agreement. Upon satisfaction of the conditions
precedent set forth in Section 5.01, this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Term Loan Agreement, and the Existing Term Loan Agreement shall
be superseded by this Agreement in all respects, in each case, on a prospective
basis only.

 

(b)          NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING TERM LOAN AGREEMENT PURSUANT TO THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING TERM
LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
TERM LOAN AGREEMENT).

 

[remainder of page intentionally left blank]

 

98

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit and
Term Loan Agreement to be executed by their authorized officers all as of the
date first above written.

 

  AGREE LIMITED PARTNERSHIP,   a Delaware limited partnership         By: Agree
Realty Corporation,     a Maryland corporation, its sole general partner        
  By: /s/ Joel N. Agree       Name: Joel N. Agree       Title:   President

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent, Issuing Bank, Swing
Line Lender and as a Lender         By: /s/ David C. Drouillard     Name: David
C. Drouillard     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  CITIBANK, N.A.         By: /s/ John Rowland     Name: John Rowland     Title:
Vice President

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  U.S. BANK NATIONAL ASSOCIATION       By: /s/ Anthony J. Mathena     Name:
Anthony J. Mathena     Title: Vice President

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  ROYAL BANK OF CANADA       By: /s/ Brian Gross     Name: Brian Gross    
Title: Authorized Signatory

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  BANK OF MONTREAL, CHICAGO BRANCH       By: /s/ Aaron Lanski     Name: Aaron
Lanski     Title: Managing Director

 

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  CAPITOL ONE NATIONAL ASSOCIATION       By: /s/ Frederick Denecke     Name:
Frederick Denecke     Title: Senior Vice President

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  SUNTRUST BANK       By: /s/ Michael Kauffman     Name: Michael Kaufman    
Title: Senior Vice President

 

 

 

 

[Signature Page to Revolving Credit and Term Loan Agreement with Agree Limited
Partnership]

 

  RAYMOND JAMES BANK, N.A.       By: /s/ Alexander L. Rody     Name: Alexander
L. Rody     Title: Senior Vice President

 

 

 

 

SCHEDULE 1.01(A)

 

Commitments

 

       New Term         Revolving   Loan   Existing Term  Lender  Commitment  
Commitment   Loan  PNC Bank, National Association  $30,000,000   $20,000,000  
$12,500,000  Citibank, N.A.  $30,000,000    -    -  U.S. Bank National
Association  $25,000,000    -    -  Royal Bank of Canada  $25,000,000    -    - 
Bank of Montreal, Chicago Branch  $20,000,000    -   $12,500,000  Capital One,
N.A.  $10,000,000   $15,000,000    -  SunTrust Bank  $10,000,000   $20,000,000  
$10,000,000  Raymond James Bank, N.A.   -   $10,000,000    -  Total 
$150,000,000   $65,000,000   $35,000,000 

 

 

 

 

SCHEDULE 11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

Administrative Agent:

 

Administrative Agent’s Office

(for payments, Committed Loan Notices and Swing Line Loan Notices):

 

PNC Bank, National Association, as Administrative Agent

Mail Stop: P7-PFSC-04-V

500 First Avenue

Pittsburgh, PA  15219

Attention: Margaret Brown

Telephone: 412-768-9771

Telecopier: 412-705-2124

E-mail: margaret.brown@pnc.com

 

Other Notices as Administrative Agent:

 

PNC Bank, National Association, as Administrative Agent

755 W. Big Beaver (R1-YB94-24-1)

Troy, MI 48084

Attention: David C. Drouillard

Telephone: 248-729-8458

Telecopier: 248-729-8812

E-mail: david.drouillard@pnc.com

 

 

 

 

Borrower:

 

Agree Limited Partnership

31850 Northwestern Highway

Farmington Hills, MI 48334

Attention:Brian R. Dickman, Chief Financial Officer

Phone: 248-419-6335

Fax:      248-737-9110

E-mail: bdickman@agreerealty.com

 

With a copy to:

 

Honigman Miller Schwartz and Cohn LLP

39400 Woodward Avenue

Suite 101

Bloomfield Hills, MI 48304-5151

Attention: Lowell D. Salesin

Phone: 248-566-8540

Fax:      248-566-8541

Email:   lsalesin@honigman.com

 



 

 

 

SCHEDULE 1.01 (B)
Guarantors

 

1 Agree Realty Corporation Maryland corporation 2 Agree Brooklyn OH LLC Ohio
limited liability company 3 Agree Portland OR LLC Oregon limited liability
company 4 Agree Allentown PA LLC Pennsylvania limited liability company 5 Agree
Lake Zurich IL, LLC Illinois limited liability company 6 Agree Ann Arbor State
Street, LLC Michigan limited liability company 7 Agree Rochester NY LLC New York
limited liability company 8 Agree Concord, LLC North Carolina limited liability
company 9 Agree McKinney TX, LLC Texas limited liability company 10 Agree Ann
Arbor Jackson, LLC Delaware limited liability company 11 Agree Rancho Cordova I
LLC California limited liability company 12 Agree St. Joseph MO, LLC Missouri
limited liability company 13 Agree Lake in the Hills, LLC Illinois limited
liability company 14 Agree Cannon Station LLC Delaware limited liability company
15 Agree Port St. John LLC Delaware limited liability company 16 Agree Grand
Forks LLC North Dakota limited liability company 17 Agree St. Augustine Shores,
LLC Delaware limited liability company 18 Agree Pinellas Park, LLC Michigan
limited liability company 19 Agree Anderson SC LLC Delaware limited liability
company

 

 

 

 

20 Agree Atchison, LLC Kansas limited liability company 21 Agree Brighton, LLC
Delaware limited liability company 22 Agree Plainfield, LLC Michigan limited
liability company 23 Agree Statham GA, LLC Georgia limited liability company 24
Agree Lowell, LLC Delaware limited liability company 25 Agree Rapid City SD, LLC
South Dakota limited liability company 26 Agree 17-92, LLC Florida limited
liability company 27 Agree Charlotte Poplar, LLC North Carolina limited
liability company 28 Agree Fuquay Varina LLC North Carolina limited liability
company 29 Agree Jacksonville NC, LLC North Carolina limited liability company
30 Agree Cochran GA, LLC Georgia limited liability company 31 Indianapolis Store
No. 16, LLC Delaware limited liability company 32 Agree Poinciana LLC Florida
limited liability company 33 Agree Indianapolis Glendale LLC Delaware limited
liability company 34 Agree Joplin MO LLC Missouri limited liability company 35
Agree Lyons GA LLC Georgia limited liability company 36 Agree Fort Mill SC, LLC
South Carolina limited liability company 37 Agree Pensacola Nine Mile LLC
Florida limited liability company 38 Agree Harlingen LLC Texas limited liability
company 39 Agree Chicago Kedzie, LLC Illinois limited liability company 40 Agree
Pensacola LLC Florida limited liability company 41 Agree Wichita Falls TX LLC
Texas limited liability company

 

 

 

 

42 Agree Minneapolis Clinton Ave, LLC Minnesota limited liability company 43
Agree Morrow GA, LLC Georgia limited liability company 44 Agree Southfield LLC
Michigan limited liability company 45 Agree Venice, LLC Florida limited
liability company 46 Agree Baton Rouge LA LLC Louisiana limited liability
company 47 Agree Memphis Getwell, LLC Tennessee limited liability company 48
Agree Spartanburg SC LLC South Carolina limited liability company 49 Agree
Manchester CT, LLC Connecticut limited liability company 50 Agree Forest MS LLC
Mississippi limited liability company 51 Agree Madisonville TX LLC Texas limited
liability company 52 Agree Forest VA LLC Virginia limited liability company 53
Agree Lebanon VA LLC Virginia limited liability company 54 Agree North Las
Vegas, LLC Nevada limited liability company 55 Agree Sun Valley NV LLC Nevada
limited liability company 56 Agree Springfield IL LLC Illinois limited liability
company 57 Agree Berwyn IL LLC Illinois limited liability company 58 Mt Pleasant
Shopping Center LLC Michigan limited liability company 59 Agree St Petersburg
LLC Florida limited liability company 60 Lawrence Store No. 203, LLC Delaware
limited liability company 61 Agree Ligonier PA, LLC Pennsylvania limited
liability company

 

 

 

 

SCHEDULE 6.05

MATERIAL INDEBTEDNESS

 

Mortgages and Notes Payable  Amount Outstanding at March 31, 2014       
Revolving Credit Facility  $15,988,273         Mortgages on eleven properties 
$25,000,000  Walgreens (Atlantic Beach, FL)      Rite Aid (Mt. Pleasant, MI) 
    PNC (Antioch, IL)      Natural Grocers (Wichita, KS)      CVS (Mansfield,
CT)      CVS (Johnstown, OH)      Big O Tires (Chandler, AZ)      Aldi (New
Lenox, IL)      Jared (Baton Rouge, LA)      Kohls (Salt Lake City, UT)     
Walgreens (Silver Springs, FL)             Mortgages on twelve properties 
$23,640,000  Advance Auto (Marietta, GA)      Advance Auto (Walker, MI)      ATT
(Wilmington, NC)      Chase (Southfield, MI)      Chase (Spring Grove, IL)     
Chase (Macomb Township, MI)      CVS (Roseville, CA)      Kohls (Tallahassee,
FL)      NTB (Dallas, TX)      NTB (Madison, AL)      Wawa (Baltimore, MD)     
Walgreens (Fort Walton Beach, FL)             Mortgage on eight properties 
$21,867,398  Rite Aid (Roseville, MI)      Rite Aid (Summit Township, MI)     
Walgreens (Delta Township, MI)      Walgreens (Grand Rapids, MI)      Walgreens
and retail (Livonia, MI)      Walgreens and Chase (Macomb, MI)      Walgreens
(Shelby Township, MI)     

 



 

 

 

Mortgage on six properties  $8,844,518  Walgreens (Rochester, MI) Walgreens
(Ypsilanti, MI) Walgreens (Petoskey, MI) Walgreens (Flint, MI)      Walgreens
(Flint, MI)      Walgreens (New Baltimore, MI)             Mortgage on three
properties  $9,432,084  Walgreens (Flint, MI) Walgreens (Flint, MI) Walgreens
(Flint, MI)             Mortgage on one property  $9,208,663  Lowes (Portland,
OR)      Subsequently paid off on June 2, 2014.             Mortgage on four
properties  $3,161,692  Walgreens (Waterford, MI) Walgreens (Chesterfield, MI)
Walgreens (Grand Blanc, MI) Walgreens (Pontiac, MI)             Mortgage on
three properties  $8,580,000  Wawa (Clifton Heights, PA) Wawa (Newark, DE) Wawa
(Vineland, NJ)             Mortgage on one property  $3,257,170  CVS (Leawood,
KS)     

 

 

 

 

In addition to the above liabilities, the Company had the following outstanding
liabilities as of March 31, 2014:

 

Dividends and Distributions Payable  $6,573,543  Deferred Revenue  $1,351,558 
Accrued Interest Payable  $460,021  Accounts Payable and Accrued Expenses 
$1,744,363  Interest Rate Swap  $436,599  Deferred Income Taxes  $705,000 
Tenant Deposits  $40,647 

 

 

 

 

SCHEDULE 6.06

 

Litigation

 

None.

 

 

 

 

SCHEDULE 6.08

 

Existing Liens

 

Mortgages and Notes Payable  Amount Outstanding at March 31, 2014  Revolving
Credit Facility  $15,988,273         Mortgages on eleven properties 
$25,000,000  Walgreens (Atlantic Beach, FL)      Rite Aid (Mt. Pleasant, MI) 
    PNC (Antioch, IL)      Natural Grocers (Wichita, KS)      CVS (Mansfield,
CT)      CVS (Johnstown, OH)      Big O Tires (Chandler, AZ)      Aldi (New
Lenox, IL)      Jared (Baton Rouge, LA)      Kohls (Salt Lake City, UT)     
Walgreens (Silver Springs, FL)             Mortgages on twelve properties 
$23,640,000  Advance Auto (Marietta, GA)      Advance Auto (Walker, MI)      ATT
(Wilmington, NC)      Chase (Southfield, MI)      Chase (Spring Grove, IL)     
Chase (Macomb Township, MI)      CVS (Roseville, CA)      Kohls (Tallahassee,
FL)      NTB (Dallas, TX)      NTB (Madison, AL)      Wawa (Baltimore, MD)     
Walgreens (Fort Walton Beach, FL)             Mortgage on eight properties 
$21,867,398  Rite Aid (Roseville, MI)      Rite Aid (Summit Township, MI)
Walgreens (Delta Township, MI) Walgreens (Grand Rapids, MI) Walgreens and retail
(Livonia, MI) Walgreens and Chase (Macomb, MI) Walgreens (Shelby Township, MI) 
   

 



 

 

 

Mortgage on six properties  $8,844,518  Walgreens (Rochester, MI) Walgreens
(Ypsilanti, MI) Walgreens (Petoskey, MI) Walgreens (Flint, MI)      Walgreens
(Flint, MI)      Walgreens (New Baltimore, MI)             Mortgage on three
properties  $9,432,084  Walgreens (Flint, MI) Walgreens (Flint, MI) Walgreens
(Flint, MI)             Mortgage on one property  $9,208,663  Lowes (Portland,
OR)      Subsequently paid off on June 2, 2014.             Mortgage on four
properties  $3,161,692  Walgreens (Waterford, MI) Walgreens (Chesterfield, MI)
Walgreens (Grand Blanc, MI) Walgreens (Pontiac, MI)             Mortgage on
three properties  $8,580,000  Wawa (Clifton Heights, PA) Wawa (Newark, DE) Wawa
(Vineland, NJ)      Mortgage on one property  $3,257,170  CVS (Leawood, KS)     

 



 

 

 

SCHEDULE 6.09

 

Environmental Matters

 

None.

 

 

 

 

SCHEDULE 6.13

 

Subsidiaries; Other Equity Investments; Equity Invesments

 

Part (a) Outstanding Equity Interests

 

Entity Name Ownership % Agree Realty Corporation Public Company Agree Limited
Partnership

97% by Agree Realty Corporation

3% by Limited Partner, Richard Agree

Entities owned 100% by Agree Limited Partnership:   Agree – Columbia Crossing
Project, LLC *   Ann Arbor Store No 1, LLC *   Indianapolis Store No. 16, LLC  
Boynton Beach Store No. 150, LLC   Mt Pleasant Shopping Center LLC   Agree
Facility No. 1, LLC   Agree Bristol & Fenton Project, LLC   Agree Realty
South-East, LLC *   Agree Elkhart, LLC   Agree Plainfield, LLC   Agree Port St.
John LLC   Agree Charlotte County, LLC   Agree Silver Springs Shores, LLC  
Agree St. Augustine Shores, LLC   Agree 103-Middleburg Jacksonville, LLC *  
Agree Brighton, LLC  

 

 

 

 

Agree Lowell, LLC   Agree Atlantic Beach, LLC   Agree Southfield & Webster, LLC
  Agree Development, LLC   Agree Realty Services, LLC   Lawrence Store No. 203,
LLC   Agree Ann Arbor Jackson, LLC   Agree Beecher LLC   Agree Corunna LLC  
Agree Construction Management, LLC *   Agree Atchison, LLC   Agree Johnstown,
LLC   Agree Lake in the Hills, LLC   NESOR REALTY VENTURES LLC *   Agree
Antioch, LLC   Agree Concord, LLC   Agree Mansfield, LLC   Agree Tallahassee,
LLC   Agree Spring Grove, LLC   Agree Shelby, LLC   Agree Wilmington, LLC  
Agree Marietta, LLC   Agree Boynton, LLC  

 



 

 

 

Agree Indianapolis, LLC   Agree M-59 LLC   Agree Dallas Forest Drive, LLC  
Agree Roseville CA, LLC   Agree Wawa Baltimore, LLC   Agree New Lenox, LLC  
Agree Chandler, LLC   Agree Fort Walton Beach, LLC   Agree Portland OR LLC  
Agree Rancho Cordova I LLC   Agree Rancho Cordova II LLC   Agree Southfield LLC
  Agree Poinciana LLC   Agree Venice, LLC   Agree Madison AL LLC   Agree
Leawood, LLC   Agree Walker, LLC   Agree 17-92, LLC   Agree Pinellas Park, LLC  
Agree Mall of Louisiana, LLC   Agree Cochran GA, LLC   Agree Tri-State Lease,
LLC   Agree Fort Mill SC, LLC  

 



 

 

 

Agree Spartanburg SC LLC   Agree Springfield IL LLC   Agree Jacksonville NC, LLC
  Agree Greenville SC, LLC *   ACCP Maryland, LLC *   Agree – Milestone Center
Project, LLC *   AMCP Germantown, LLC *   Oklahoma City Store No. 151, LLC *  
Omaha Store No. 166, LLC *   Phoenix Drive, LLC *   Agree Morrow GA, LLC   Agree
Charlotte Poplar, LLC   Agree East Palatka, LLC   Agree Lyons GA LLC   Agree
Fuquay Varina LLC   Agree Minneapolis Clinton Ave, LLC   Agree Wichita, LLC  
Agree 117 Mission, LLC   Agree Holdings I, LLC   Agree Lake Zurich IL, LLC  
Agree Ann Arbor State Street, LLC   Agree Lebanon VA LLC   Agree Harlingen LLC  

 



 

 

 

Agree Wichita Falls TX LLC   Agree Pensacola LLC   Agree Pensacola Nine Mile LLC
  2355 Jackson Avenue, LLC   Agree Statham GA, LLC   Agree North Las Vegas, LLC
  Agree St. Joseph MO, LLC   Agree Memphis Getwell, LLC   Agree Chicago Kedzie,
LLC   Agree Sun Valley NV LLC   Agree Rapid City SD, LLC   Agree Manchester CT,
LLC   Agree Grand Forks LLC   Agree Madisonville TX LLC   Agree Brooklyn OH LLC
  Agree Baton Rouge LA LLC   Agree Forest MS LLC   Agree St Petersburg LLC  
Agree Berkeley Solano, LLC   Agree Rochester NY LLC   Agree New Lenox 2 LLC  
Agree Allentown PA LLC   Agree Joplin MO LLC  

 

 

 

 

Agree Berwyn IL LLC   Agree Anderson SC LLC   Agree Cannon Station LLC (Ft
Oglethorpe)   Agree Forest VA LLC   Agree Indianapolis Glendale LLC   Agree
Burlington, LLC   Agree McKinney TX, LLC   Agree Littleton CO, LLC   Agree
Ligonier PA, LLC  

* Denotes Immaterial Subsidiaries

 

Part (b) Additional Direct or Indirect Equity Interests

 

None  

 

Part (c) Outstanding Equity Interests of Property Owners

 

100% by Agree Limited Partnership:   Agree Brooklyn OH LLC   Agree Portland OR
LLC   Agree Allentown PA LLC   Agree Lake Zurich IL, LLC   Agree Ann Arbor State
Street, LLC   Agree Rochester NY LLC   Agree Concord, LLC   Agree McKinney TX,
LLC  

 

 

 

 

Agree Ann Arbor Jackson, LLC   Agree Rancho Cordova I LLC   Agree St. Joseph MO,
LLC   Agree Lake in the Hills, LLC   Agree Cannon Station LLC   Agree Port St.
John LLC   Agree Grand Forks LLC   Agree St. Augustine Shores, LLC   Agree
Pinellas Park, LLC   Agree Anderson SC LLC   Agree Atchison, LLC   Agree
Brighton, LLC   Agree Plainfield, LLC   Agree Statham GA, LLC   Agree Lowell,
LLC   Agree Rapid City SD, LLC   Agree 17-92, LLC   Agree Charlotte Poplar, LLC
  Agree Fuquay Varina LLC   Agree Jacksonville NC, LLC   Agree Cochran GA, LLC  
Indianapolis Store No. 16, LLC   Agree Poinciana LLC  

 



 

 

 

Agree Indianapolis Glendale LLC   Agree Joplin MO LLC   Agree Lyons GA LLC  
Agree Fort Mill SC, LLC   Agree Pensacola Nine Mile LLC   Agree Harlingen LLC  
Agree Chicago Kedzie, LLC   Agree Pensacola LLC   Agree Wichita Falls TX LLC  
Agree Minneapolis Clinton Ave, LLC   Agree Morrow GA, LLC   Agree Southfield LLC
  Agree St. Joseph MO, LLC   Agree Venice, LLC   Agree Baton Rouge LA LLC  
Agree Memphis Getwell, LLC   Agree Spartanburg SC LLC   Agree Manchester CT, LLC
  Agree Forest MS LLC   Agree Madisonville TX LLC   Agree Forest VA LLC   Agree
Lebanon VA LLC   Agree North Las Vegas, LLC  

 

 

 

 

Agree Sun Valley NV LLC   Agree Springfield IL LLC   Agree Berwyn IL LLC   Mt
Pleasant Shopping Center LLC   Agree St Petersburg LLC   Lawrence Store No. 203,
LLC   Agree Ligonier PA, LLC  

 

 

 

 

SCHEDULE 6.17

 

Loan Parties' Taxpayer Identification Numbers

 

Agree Limited Partnership 38-3170055 Agree Realty Corporation 38-3148187 Agree
Brooklyn OH LLC 48-2811055 Agree Portland OR LLC 45-3836749 Agree Allentown PA
LLC 46-3660833 Agree Lake Zurich IL, LLC 46-0949822 Agree Ann Arbor State
Street, LLC 46-1237514 Agree Rochester NY LLC 46-3399665 Agree Concord, LLC
27-3900719 Agree McKinney TX, LLC 46-5745747 Agree Ann Arbor Jackson, LLC
26-4713315 Agree Rancho Cordova I LLC 45-3188344 Agree St. Joseph MO, LLC
46-1784187 Agree Lake in the Hills, LLC 27-3065207 Agree Cannon Station LLC
46-4349866 Agree Port St. John LLC 26-1868180 Agree Grand Forks LLC 46-2575102
Agree St. Augustine Shores, LLC 26-1822962 Agree Pinellas Park, LLC 45-3990037
Agree Anderson SC LLC 46-4339250

 

 

 

 

Agree Atchison, LLC 27-2854709 Agree Brighton, LLC 26-1917356 Agree Plainfield,
LLC 38-3170055 Agree Statham GA, LLC 46-1716151 Agree Lowell, LLC 26-3153266
Agree Rapid City SD, LLC 46-2654314 Agree 17-92, LLC 45-3051283 Agree Charlotte
Poplar, LLC 46-1180409 Agree Fuquay Varina LLC 46-0938219 Agree Jacksonville NC,
LLC 46-0742719 Agree Cochran GA, LLC 45-5487201 Indianapolis Store No. 16, LLC
38-3341707 Agree Poinciana LLC 45-3706823 Agree Indianapolis Glendale LLC
47-1093634 Agree Joplin MO LLC 46-3847404 Agree Lyons GA LLC 46-1257797 Agree
Fort Mill SC, LLC 45-5477732 Agree Pensacola Nine Mile LLC 46-1634304 Agree
Harlingen LLC 46-1597023 Agree Chicago Kedzie, LLC 46-2488588 Agree Pensacola
LLC 46-1596149 Agree Wichita Falls TX LLC 46-1603282 Agree Minneapolis Clinton
Ave, LLC 46-1441416

 

 

 

 

Agree Morrow GA, LLC 46-0966884 Agree Southfield LLC 45-3230027 Agree St. Joseph
MO, LLC 46-1784187 Agree Venice, LLC 45-3604820 Agree Baton Rouge LA LLC
46-2965131 Agree Memphis Getwell, LLC 46-1572003 Agree Spartanburg SC LLC
45-5469746 Agree Manchester CT, LLC 46-2540811 Agree Forest MS LLC 46-2973678
Agree Madisonville TX LLC 46-2783310 Agree Forest VA LLC 46-4865820 Agree
Lebanon VA LLC 46-1261021 Agree North Las Vegas, LLC 46-1760786 Agree Sun Valley
NV LLC 46-2534514 Agree Springfield IL LLC 46-0682974 Agree Berwyn IL LLC
46-4120228 Mt Pleasant Shopping Center LLC 38-6271903 Agree St Petersburg LLC
46-0694862 Lawrence Store No. 203, LLC 38-3350297 Agree Ligonier PA, LLC
47-1007420

 

 

 

 

SCHEDULE 6.19

 

Initial Unencumbered Pool Properties

 

1 Sam's Club Brooklyn OH 2 Lowe's Portland OR 3 BJ's Wholesale Allentown PA 4
Boynton Festive Center Boynton Beach FL 5 LA Fitness Lake Zurich IL 6 Walgreens
(UM Campus) Ann Arbor MI 7 LA Fitness Rochester NY 8 Lowe's Concord NC 9 Academy
Sports McKinney TX 10 Walgreens Ann Arbor MI 11 Sam's Club Roseville MI 12
Walgreens Rancho Cordova CA 13 Dick's Sporting Goods St. Joseph MO 14 CVS Lake
in the Hills IL 15 Cannon Station Fort Oglethorpe GA 16 Walgreens Port St. John
FL 17 Hobby Lobby Grand Forks ND 18 Walgreens St. Augustine Shores FL

 

 

 

 

19 Wawa Pinellas FL 2 0 Michaels / PetSmart Anderson SC 21 Walgreens Midland MI
22 CVS Atchison KS 23 Walgreens Brighton MI 24 Rite Aid Albion NY 25 Meijer
Plainfield IN 2 6 Walgreens Big Rapids MI 2 7 Dollar General Market Statham GA 2
8 Walgreens Lowell MI 2 9 Rite Aid Canton Twp MI 3 0 PetSmart Rapid City SD 31
Walgreens Barnesville GA 3 2 Rite Aid Webster NY 3 3 Wawa Casselberry FL 3 4
Harris Teeter Charlotte NC 3 5 Big Lots Fuquay-Varina NC 3 6 USAA / US Cellular
Jacksonville NC 3 7 HomeGoods Monroeville PA 3 8 Dollar General Market Cochran
GA 3 9 Simply Amish Indianapolis IN

 

 

 

 

4 0 Kmart Oscoda MI 41 Kmart Grayling MI 42 Wawa Kissimmee FL 43 Buffalo Wild
Wings Indianapolis IN 44 Mattress Firm Joplin MO 45 Dollar General Market Lyons
GA 4 6 Goodyear Fort Mill SC 4 7 Michaels Wausau WI 4 8 Applebee's (9 Mile)
Pensacola FL 4 9 Applebee's Harlingen TX 50 O'Reilly / Family Dollar Lincoln
Park MI 51 AutoZone Chicago IL 52 Applebee's (Bayou) Pensacola FL 53 Applebee's
Wichita Falls TX 54 Rite Aid N Cape May NJ 55 David's Bridal Toledo OH 56
AutoZone Minneapolis MN 57 Mattress Firm Morrow GA 58 Lake Lansing Assoc. East
Lansing MI 59 TGI Fridays Monroeville PA 60 McDonalds Southfield MI

 

 

 

 

61 PetSmart St. Joseph MO 62 Dollar General Irvington NJ 63 Chase Bank Venice FL
64 Mattress Firm Baton Rouge LA 65 Family Dollar Memphis TN 66 Family Dollar
Spartanburg SC 67 Starbucks Manchester CT 68 Tractor Supply Forest MS 69 Sherwin
Williams Tulsa OK 70 Tractor Supply Madisonville TX 71 Goodyear Forest VA 72
Advance Auto Parts Lebanon VA 73 AutoZone N. Las Vegas NV 74 AutoZone Sun Valley
NV 75 AutoZone Springfield IL 76 Just Tires Berwyn IL 77 Famous Dave's Omaha NE
78 Fajita Factory Lansing MI 79 North Lakeland Plaza Lakeland FL 80 Ferris
Commons Big Rapids MI 81 Chippewa Commons Chippewa Falls WI

 

 

 

 

82 Marshall Plaza Marshall MI 83 Capital Plaza Frankfort KY 84 Petoskey Town
Center Petoskey MI 85 Central Michigan Commons Mt. Pleasant MI 86 West Frankfort
Plaza West Frankfort IL 87 Wawa St. Petersburg FL 88 Lawrence Library Lawrence
KS 89 Giant Eagle Ligonier PA 90 Taco Bell Calcuatta OH 91 Taco Bell (S.
Arlington) Akron OH 92 Taco Bell Mansfield OH 93 Taco Bell (W. Central) Toledo
OH 94 Taco Bell Orrville OH 95 Taco Bell (Alexis) Toledo OH 96 Taco Bell
(Broadway) Toledo OH 97 Taco Bell Hubbard OH 98 Taco Bell Port Clinton OH 99
Taco Bell (E. Market) Akron OH 100 Taco Bell Youngstown OH 101 Taco Bell Grove
City PA 102 Taco Bell Clarion PA

 

 

 

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

[DATE]

 

To:PNC Bank, National Association, as Administrative Agent

Mail Stop: P7-PFSC-04-V
500 First Avenue
Pittsburgh, PA  15219
Attention: Margaret Brown
Telephone: 412-768-9771

Telecopier: 412-705-2124
E-mail: margaret.brown@pnc.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of July 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement),
among Agree Limited Partnership, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

 

Pursuant to Section [2.01][2.02] of the Agreement, the undersigned hereby
requests:

 

1.[Select One]

¨A Revolving Loan Borrowing

¨A New Term Loan Borrowing

¨A conversion of Committed Loans from __________ Rate Loans to _________ Rate
Loans for the following Class of Loans:

[Select One]

¨Revolving Loans

¨New Term Loans

¨Existing Term Loans

oA continuation of Eurodollar Rate Loans for the following Class of Loans:

[Select One]

¨Revolving Loans

¨New Term Loans

¨Existing Term Loans

 

2.On ______________ (a Business Day)

 

3.In the principal amount of $ _____________________

 

4.Comprised of [Base Rate Loans][Eurodollar Loans]

 

5.With an Interest Period of ___ months [For Eurodollar Loans only]

 

[remainder of page intentionally left blank]

 

Exhibit A-1

 

  

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 



  By: Agree Realty Corporation, a     Maryland corporation, its general    
partner         By:     Name:     Title:  

 

[Signature Page to Committed Loan Notice]

 

Exhibit A-2

 

 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

[DATE]

 

To:          PNC Bank, National Association, as Administrative Agent

Mail Stop: P7-PFSC-04-V
500 First Avenue
Pittsburgh, PA  15219
Attention: Margaret Brown
Telephone: 412-768-9771

Telecopier: 412-705-2124
E-mail: margaret.brown@pnc.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of July 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement),
among Agree Limited Partnership, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

 

Pursuant to Section 2.05 of the Agreement, the undersigned hereby requests a
Swing Line Loan:

 

1.On ______________ (a Business Day)

 

2.In the principal amount of $ _____________________

  

[remainder of page intentionally left blank] 

 

Exhibit B-1

 

  

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general    
Partner         By:     Name:       Title:    

 

[Signature Page to Swing Line Loan Notice]

 

Exhibit B-2

 

  

EXHIBIT C-1

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Revolving Credit and Term Loan Agreement dated as of July 21,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; capitalized terms used but not
defined herein shall have the meanings given to them in the Agreement), among
the Borrower, the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Signature Page Follows]

 

Exhibit C-1-1

 

  

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general    
partner       By:     Name:       Title:    

 

[Signature Page to Revolving Note]

 

Exhibit C-1-2

 

  

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Revolving
Loan   Amount of
Revolving
Loan   End of
Interest
Period   Amount
of
Principal
or
Interest
Paid This
Date  

Outstanding
Principal

Balance This
Date

  Notation
Made By                                                                        
                               

 

Exhibit C-1-3

 

  

EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
PNC Bank, National Association or registered assigns (the “Lender”) in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Lender to
the Borrower under that certain Revolving Credit and Term Loan Agreement dated
as of July 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement),
among the Borrower, the Lenders from time to time party thereto and PNC Bank,
National Association, as Administrative Agent (the “Administrative Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Swing Line Note (this “Note”) is the Swing Line Note referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Swing Line Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Signature Page Follows]

 

Exhibit C-2-1

 

  

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general    
partner         By:     Name:       Title:    

 

[Signature Page to Swing Line Note]

 

Exhibit C-2-2

 

  

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Amount of Swing Line Loan   Amount of
Principal or
Interest
Paid This
Date  

Outstanding

Principal

Balance This

Date

  Notation Made By                                                              
         

 

Exhibit C-2-3

 

  

EXHIBIT C-3

 

FORM OF EXISTING TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Existing Term Loan from time to time made by the Lender to the Borrower
under that certain Revolving Credit and Term Loan Agreement dated as of July 21,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; capitalized terms used but not
defined herein shall have the meanings given to them in the Agreement), among
the Borrower, the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Existing Term Loan from the date of such Existing Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Existing Term Note (this “Note”) is one of the Existing Term Notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This Note
is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Existing
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Existing Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THIS NOTE IS INTENDED TO BE AN AMENDMENT AND RESTATEMENT OF, AND IS GIVEN IN
REPLACEMENT OF, THAT CERTAIN TERM LOAN NOTE DATED SEPTEMBER 30, 2013 ISSUED BY
THE BORROWER IN FAVOR OF THE LENDER (THE “PRIOR NOTE”) AND IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE PRIOR NOTE.

 

[Signature Page Follows]

 

Exhibit C-3-1

 

  

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general    
partner         By:     Name:       Title:    

 

[Signature Page to Existing Term Note]

 

Exhibit C-3-2

 

  

EXISTING TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Existing

Term

Loan

 

Amount of

Existing

Term Loan

 

End of

Interest

Period

 

Amount

of
Principal

or
Interest
Paid This
Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                       

 

Exhibit C-3-3

 

  

EXHIBIT C-4

 

FORM OF NEW TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each New Term Loan from time to time made by the Lender to the Borrower under
that certain Revolving Credit and Term Loan Agreement dated as of July 21, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement), among the
Borrower, the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each New
Term Loan from the date of such New Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This New Term Note (this “Note”) is one of the New Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. New Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its New Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Signature Page Follows]

 

Exhibit C-4-1

 

  

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general    
partner         By:     Name:       Title:    

 

[Signature Page to New Term Note]

 

Exhibit C-4-2

 

  

NEW TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

New

Term

Loan

 

Amount of

New Term

Loan

 

End of

Interest

Period

 

Amount of
Principal

or
Interest
Paid This
Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                       

 

Exhibit C-4-3

 

  

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ____________

 

To: PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of July 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement),
among Agree Limited Partnership, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

 

The undersigned [chief executive officer][chief financial
officer][treasurer][controller] of the Parent hereby certifies as of the date
hereof that he/she is the [chief executive officer][chief financial
officer][treasurer][controller] of the Parent, and that, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent. In such capacity, and not individually, the
undersigned further certifies that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

1.           The Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.           The Parent has delivered the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.           A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period each Loan Party
performed and observed all its Obligations under the Loan Documents, and

 

Exhibit D-1

 

  

[Select One]

[to the best knowledge of the undersigned, in such capacity as [chief executive
officer][chief financial officer][treasurer][controller] of the Parent, and not
individually, that during such fiscal period, each Loan Party performed and
observed each covenant and condition of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

—or--

[to the best knowledge of the undersigned, in such capacity as [chief executive
officer][chief financial officer][treasurer][controller] of the Parent, and not
individually, that during such fiscal period, the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default and its nature and status:]

 

4. The representations and warranties of the Borrower contained in Article VI of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

 

5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________________.

 

 



By:   Name:   Title:         [chief executive officer][chief financial
officer][treasurer][controller] of Agree Realty Corporation


 

Exhibit D-2

 

  

SCHEDULE 1

to the Compliance Certificate

 

For the Fiscal [Quarter][Year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below covenant compliance representations.

 

Covenant   Requirement   Actual           Maximum Leverage Ratio   Not to exceed
60%               Maximum Secured Leverage Ratio   Not to exceed 40%            
  Minimum Tangible Net Worth   Not to be less than the sum of (i) $240,998,541
plus (ii) an amount equal to 75% of net equity proceeds received by the Parent
after March 31, 2014 (other than proceeds received in connection with any
dividend reinvestment program)               Minimum Fixed Charge Coverage Ratio
  The ratio of Adjusted EBITDA to Fixed Charges at the end of any quarter not to
be less than 1.50 to 1.0               Maximum Secured Recourse Indebtedness  
Not to exceed 15%               Maximum Unencumbered Leverage Ratio   Not to
exceed 60%               Minimum Unsecured Interest Expense Ratio   The ratio of
Unencumbered Pool NOI to Unsecured Interest Expense not to be less than 2.0 to
1.0               Industry Concentration   Not more than 20% (or 40% in the case
of retail drug stores and pharmacies) of annualized base rents of the Loan
Parties and their Subsidiaries for any 12 month period may be attributable to
any one industry type              

Minimum Number of Unencumbered Pool Properties

 

  Not less than 20    

 

Exhibit D-3

 

  

Covenant   Requirement   Actual           Permitted Investments   (f)
Investments in unimproved land holdings not to at any time exceed 5% of Total
Asset Value                   (g) Investments in mortgages, mezzanine loans and
notes receivable not to at any time exceed 10% of Total Asset Value            
      (h) Investments in Construction in Progress not to at any time exceed 15%
of Total Asset Value                   (i) Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates not to at any time exceed 10% of
Total Asset Value                   (j) Investments in Real Property assets that
are not retail Properties not to at any time exceed 10% of Total Asset Value    
              Investments pursuant to clauses (f) through (j) above in the
aggregate will not exceed 25% of Total Asset Value               Permitted
Distributions of Parent for any fiscal year   Restricted Payments in an amount
not to exceed in the aggregate the greater of (i) 95% of Funds From Operations,
calculated on a trailing twelve month basis, and (ii) the amount of Restricted
Payments required to be paid by the Parent in order for it to (x) maintain its
REIT status for federal or state income tax purposes and (y) avoid the payment
of federal or state income or excise tax    

  

Exhibit D-4

 

  

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation,
the Letters of Credit, Swing Line Loans and any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E-1

 

  

1. Assignor[s]:                 [Assignor [is] [is not] a Defaulting Lender]    
  2. Assignee[s]:                 [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]       3. Borrower(s):  Agree
Limited Partnership, a Delaware limited partnership       4. Administrative
Agent:  PNC Bank, National Association, as the administrative agent under the
Credit Agreement       5. Credit Agreement: The Revolving Credit and Term Loan
Agreement dated as of July 21, 2014 by and among the Borrower, the Lenders from
time to time party thereto and PNC Bank, National Association, as Administrative
Agent, Swing Line Lender and L/C Issuer 6.  Assigned Interest[s]:  

 



Assignor[s]5   Assignee[s]6   Class
Assigned7   Aggregate Amount
of the Class of
Commitment/Loans
Assigned for all
Lenders8   Amount of the
Class of
Commitment/Loans
Assigned   Percentage
Assigned of
the Class of
Commitment/
Loans9   CUSIP
Number             $   $   %                 $   $   %                 $   $   %
   

 



[7. Trade Date: ______________]10

 

[Page break]

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Revolving Commitment”, “Revolving Loan”, “New Term Loan Commitment”,
“New Term Loan”, “Existing Term Loan”, etc.)

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Class of
Commitment/Loans of all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit E-2

 

  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]11   [NAME OF ASSIGNOR]       By:     Name:       Title:          
[NAME OF ASSIGNOR]       By:     Name:       Title:           ASSIGNEE[S]12  
[NAME OF ASSIGNEE]       By:     Name:       Title:           [NAME OF ASSIGNEE]
      By:     Name:       Title:    

  

 



11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit E-3

 

  

[Consented to and]13 Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as

    Administrative Agent

 

By:     Name:       Title:      

 

[Consented to:]14

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

By: Agree Realty Corporation,     a Maryland corporation, its general partner  
        By:       Name:         Title:      

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit E-4

 

  

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.           Representations and Warranties.

 

1.1         Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the financial statements referenced in
Section 6.05 thereof or of the most recent financial statements delivered
pursuant to Section 7.01(a) or Section 7.01(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit E-5

 

  

2. Payments. From and after the Effective Date, the Administrative Agent shall
make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit E-6

 

  

EXHIBIT F

 

FORM OF UNENCUMBERED POOL REPORT

 

To: PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of July 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement),
among Agree Limited Partnership, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent (the “Administrative Agent”). This
Unencumbered Pool Report, together with supporting calculations attached hereto,
is delivered to you pursuant to the terms of the Agreement.

 

The Borrower hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on __________________ (the “Calculation
Date”), the Unencumbered Pool Amount was $_______________ computed as set forth
on Schedule I attached hereto.

 

The Borrower has caused this Unencumbered Pool Report to be executed and
delivered by its duly authorized officer on _______________________.

 

 

 



By:   Name:   Title: [chief executive officer][chief financial
officer][treasurer][controller] of Agree Limited Partnership


 

Exhibit F-1

 

  

SCHEDULE I

to the Unencumbered Pool Report

 

For the Fiscal [Quarter][Year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below elements of Unencumbered Pool NOI.

  

Covenant   Requirement   Actual           Unencumbered Pool NOI   No single
Property may account for greater than 15% of the aggregate Unencumbered Pool NOI
                  No more than 25% of the aggregate Unencumbered Pool NOI may be
in respect of Unencumbered Pool Properties that are located in any one
Metropolitan Statistical Area                   No more than 75% of the
aggregate Unencumbered Pool NOI may be in respect of single tenant facilities
that have a tenant without an Investment Grade Rating                   No more
than (i) 10% of the aggregate Unencumbered Pool NOI may be from a single tenant
without an Investment Grade Rating and (ii) 25% of the aggregate Unencumbered
Pool NOI may be from a single tenant with an Investment Grade Rating            
      No more than 10% of the aggregate Unencumbered Pool NOI may be
attributable to any rental or other income received from tenants in any
proceedings under any Debtor Relief Laws                   Aggregate occupancy
rate of all Properties included as Unencumbered Pool Properties may not to be
less than 85%    

 

Exhibit F-2

 

  

Covenant   Requirement   Actual               No more than 15% of the aggregate
Unencumbered Pool NOI may be attributable to Properties leased under Eligible
Ground Leases    

 

Exhibit F-3

 